 CATKRPI'IILAR IRACTOR CO.Caterpillar Tractor Co. and Local 806, Allied Indus-trial Workers of America, AFL-CIO; MichaelD. Johnson; Paul E. Wellna; Michael D. Per-kins. Cases 30-CA-4715, 30-CA-4758, 30-CA-4758-2, and 30-CA-4758-3July 10, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn February 22, 1980, Administrative LawJudge Robert M. Schwarzbart issued the attachedDecision in this proceeding. Thereafter, counsel forthe General Counsel, Charging Party Local 806,and Respondent filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs' and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.I Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Although we have found no basis for reversing the AdministrativeLaw Judge's discrediting of Manufacturing Manager Washam's testimonythat Respondent had previously imposed moratoriums on voluntarydowngrading, we note that the Administrative Law Judge overstatedWasham's testimony to the extent that he indicated that Washam had tes-tified he had twice suspended all granting of transfers downward. Thetestimony of Washam. as well as that of Employee Relations ManagerSpitzer, specifically indicates no more than that for limited periods oftime total moratoriums were imposed only on such transfers out of par-ticular job classifications. The moratorium imposed by Respondent inApril 1978,. which is the subject of the instant proceeding, prevented em-ployees in over 70 job classifications from obtaining such transfers, in-cluding some 20 employees in at least 10 job classifications whose trans-fer requests were passed over when a janitor was hired on May 15. 1978.Accordingly, even absent such credibility resolutions. the evidence doesnot support Respondent's claim that its moratorium was grounded onpast practice.While the Administrative Law Judge's detailed findings faithfully re-flect the evidence contained in the record herein in all essential respects,Respondent's exceptions correctly specify certain inaccuracies. all of aminor nature The record indicates that Respondent did not always notifythe Union when downgrade transfer requests were passed over. but thatsuch explanations were only occasionally forthcoming. Further. Respond-ent's expressed willingness to present the instant dispute regarding down-grade requests to the same arbitrator who had heard the McDonnell casewas only for the purpose of clarifying the scope of that arbitrationaward.We agree with the Administrative Law Judgethat Respondent's unilateral modification of thetransfer request system, indefinitely suspendingdowngrade transfers for which approximately 280requests had been made, constituted a seriousunfair labor practice, and that the resulting strikewas protected concerted activity under the Board'sruling in The Dow Chemical Company, 244 NLRBNo. 129 (1979).3 Having found the strike activityto be protected under the Act, we further adoptthe Administrative Law Judge's conclusion thatRespondent unlawfully disciplined certain partici-pants in this strike. In so doing, however, we findit unnecessary to speculate as to whether all suchdiscipline and the reasons therefor would havebeen unlawful had the strike been unprotected.Because we conclude that Respondent's unilater-al restriction on downgrade transfers was a seriousunfair labor practice, and that Respondent unlaw-fully disciplined employees who struck in protestof this unilateral change, we further conclude thatRespondent should be ordered to cease and desistfrom violating the National Labor Relations Act"in any other manner." See Hickmort Foods. Inc.,242 NLRB 1357 (1979).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Caterpillar Tractor Co., Milwaukee, Wisconsin, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified.1. Substitute "In any other manner" for "In anylike or related manner" in paragraph l(d) of theAdministrative Law Judge's recommended Order.2. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER PENELLO, dissenting:I would defer to the parties' grievance and arbi-tration procedures for the reasons stated in RoyRobinson, Inc., d/b/a Roy Robinson Chevrolet, 228NLRB 828 (1977), and former Member Walther'sand my dissenting opinion in General AmericanTransportation Corporation, 228 NLRB 808 (1977).:' For reasons separately stated by them in that Decision. ChairmanFanning and Member Jenkins would find the strike to he protected actit-ily regardless of the seriousness of Respotlldentls unlawful conduct250 NLRB No. 89527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNoTICF To EMPI OYFESPOSTED BY ORDER OF THENATIONAl LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to recognize or bar-gain collectively, upon request, with Local806, Allied Industrial Workers of America,AFL-CIO, as the exclusive representative ofthe employees in the appropriate bargainingunit described below, by unilaterally announc-ing and putting into effect changes in thetransfer request system which restrict employ-ees in obtaining voluntary demotions. The ap-propriate unit is:All production and maintenance employees,including apprentices and probationary em-ployees, employed by Caterpillar TractorCo., at its Milwaukee, Wisconsin, location,excluding executive, office, and clerical em-ployees, engineering department employees,guards and supervisors as defined in the Act.WE WILL NOT discharge, suspend, or other-wise discriminate against employees because oftheir participation in a lawful strike.WE WILL NOT discharge, fail to reinstate, orotherwise discriminate against employees be-cause of their status as officials of Local 806,Allied Industrial Workers of America, AFL-CIO, or any other labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section7 of the National Labor Relations Act.WE WILL recognize and, upon request, bar-gain collectively with the above-named Union,as the exclusive representative of all employeesin the appropriate unit described above, withregard to rates of pay, wages hours of employ-ment, and other terms and conditions of em-ployment, including the right to use the trans-fer request system as a means of obtaining vol-untary demotion, and, if an understanding isreached, embody such understanding in asigned agreement.WE WILL offer Steve Tomkiewicz, PaulWellna, and Michael Perkins immediate andfull reinstatement to their former positions or,if those positions no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority and other rights and privileges,and WE WIL. make whole, with interest, eachof the above-named individuals and MichaelJohnson, Wayne Moses, Paul Dobron, andTerry Maleshafske for any loss of earningsthey may have suffered by reason of our un-lawful discrimination against them.WE WILL expunge from our personnel andother relevant records all references to the dis-ciplinary actions taken against the above-named individuals, and WE WILL NOT use suchrecord entries as grounds for future disciplin-ary action against these employees.CATERPILLAR TRACTOR CO.DECISIONSTATEMENT OF THE CASEROBERT M. SCHWARZBART, Administrative LawJudge: These consolidated cases were heard on January29, 30, 31, February 1, 2, and March 6, 7, and 8, 1979, inMilwaukee, Wisconsin, pursuant to charges and amendedcharges,' and a consolidated complaint issued August 24,1978.2 The complaint alleges that Caterpillar TractorCo., herein the Respondent, violated Section 8(a)(1), (3),and (5) of the National Labor Relations Act, as amend-ed, herein the Act. The Respondent in its answer deniedthe commission of unfair labor practices.Issues1. Whether the Respondent violated Section 8(a)(5)and (I) of the Act by unilaterally refusing to continue tohonor employee voluntary transfer requests to lowerrated job classifications, or whether such transfer requestprocedure had not previously been established as a termand condition of employment.2. Whether the above-described alleged unilateralchange caused an unfair labor practices strike.3(a). Whether the Respondent violated Section 8(a)(3)and (1) of the Act by discharging employees Steve Tom-kiewicz, Paul Wellna, and Michael Perkins, and by sus-pending employees Michael Johnson, Wayne Moses,Frank Dobron, and Terrence Maleshafske because oftheir participation in the above-referred strike, or wheth-er the strike was unprotected.(b). Whether the Respondent violated Section 8(a)(3)and (1) of the Act by terminating Tomkiewicz andWellna because they were officers of the Union at thetime of the strike.I The original and amended charges in Case 30-CA-4715 were filedon May 30 and July 10. 1978, respectively. The charges in Cases 30-CA-4758, 30-CA-4758-2, and 30-CA-4758-3. respectively, were filed onJune 21 and 27, 1978.z All dates hereinafter are within 1978 unless otherwise specified.528 CATERPILLAR TRACTOR CO.4. Whether this matter should be deferred to arbitra-tion under Collyer Insulated Wire, A Gulf and WesternSystems Co. 3All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, and to file briefs. Briefs filed by theGeneral Counsel, the Union, and the Rzspondent havebeen carefully considered.Upon the entire record of the case and my observationof the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a California corporation, is engagedin the manufacture of heavy machinery and equipment atvarious locations throughout the United States, includingits Milwaukee, Wisconsin, facility. During calendar year1977, a representative period, the Respondent sold andshipped goods valued in excess of $50,000 directly fromits Milwaukee location to points located outside the Stateof Wisconsin. From the foregoing conceded facts, I findthat the Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDThe answer admits and I find that Local 806, AlliedIndustrial Workers of America, AFL-CIO, herein theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsI. BackgroundThe Respondent, with various facilities in the UnitedStates, operates a plant in Milwaukee, Wisconsin, whereit manufactures tractor frames, excavating buckets, liftarms, pipe layers, levers, and miscellaneous items used inthe manufacture and operation of tractors. The complet-ed parts and items are thereafter shipped to the Respond-ent's other plants for use in assembling tractors or astractor accessories. The Respondent's Milwaukee planthas an employee complement of approximately 650 pro-duction and maintenance employees who have been rep-resented by the Union since the early 1960's.The current collective-bargaining agreement,4effec-tive June 1, 1977, until June 1, 1980, governed the bar-gaining relationship during the events considered herein.The contract provided for a grievance procedure culmi-' 192 NLRR 837 (1971)The bargaining unit as described in the current collective-bargainingagreement, includes:All production and maintenance employees, including apprenticesand probationary employees, employed by the Respondent at its Mil-waukee. Wisconsin, plant, but excluding executive. office and clericalemployees, engineering department employees, and all supervisoryemployees (within the meaning of the Actlnating in binding arbitration. Article 2.10 of this agree-ment is as follows:The Company agrees that there will be no "lock-out" of its employees, and the Union agrees thatthere will be no strike or stoppage of work until allpeaceable means, as enumerated in the grievanceprocedure of this agreement, of reaching a mutuallysatisfactory decision on any and all problems havebeen tried. In no event shall employees engage in aslowdown or sitdown.2. The operation of the transfer request systemThe General Counsel and Union contend that the Re-spondent, starting in late April, unilaterally ended an es-tablished procedure whereby employees, using transferrequests maintained in a transfer pool, could seek andobtain voluntary job reclassifications downward to lesshighly paid and less demanding positions. These partiesassert that the right of employees to use transfer requestsfor such purpose had become an established term andcondition of employment, that the Respondent's unilater-al change in this regard had precipitated an unfair laborpractice strike on May 21-22, and that certain employeeswere unlawfully discharged or suspended because oftheir participation in the strike.The Respondent, while agreeing that the transfer re-quest pool must be used in selecting employees for pro-motion to higher labor grades, argues that the reverse isnot equally true. While conceding that some employeesboth before and since April were permitted to voluntar-ily obtain lower rated jobs through the transfer pool,"the Respondent asserts that the use of the pool for volun-tary downgrading had never become an agreed term andcondition of employment, but, rather, was a privilegewhich the Respondent afforded to employees consistentwith business needs as circumstances warranted-reserv-ing for itself the right to suspend, delay, or refuse togrant such voluntary downgrades.Employees have sought to transfer to lesser paid posi-tions on their own initiative for a variety of reasons.Those with seniority of age and service have attemptedto prolong their working years by going from incentiveto less pressured daywork and in seeking more healthful,less demanding duties.6Employees also sought down-grades to further their career development7and to earnmore money in less demanding work.8s All job classifications within the unit and their labor grades codes arelisted in appendix A to the contract The agreement refers to laborgrades "A" through "M," with "A" being the lowest grade6 Many of the Respondent's employees are assigned to various weldingclassifications Employee Michael Johnson explained that he did not v:antto climax his career as a welder after 15 years of such work with theRespondent and elsewhere, as he had sustained various burns. includinginjury to his eyes from the arc light. and suffered from constant exposureto welding smoke Others as elevated welders who work on raised plat-forms did not wish to continue to work above the groundEmployees who had reached plateaus in their current assignments. bytransferring into lesser paid jobs in other classifications. could put them-selves in line for career promotion progressions in other specialties whichmight ultimately bring positions higher than those originally heldI Certain lower graded positions carried more overtime potential ihandid related positions in higher labor grades529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe transfer request system is set forth in article 8.2 ofthe contract as follows:(8.2) JOB OPENINGSThe Company agrees to fill higher rated jobswhenever possible by promoting its own employees.In making promotions seniority and qualificationsfor the job will be given consideration. When jobqualifications are approximately equal the employeewith greater seniority shall be given preference.The Company shall permanently post on the bul-letin board a list of all active job classifications andthe procedures regulating operation of the TransferRequest System. New job classifications will beadded to the posted list at least two weeks beforethe job is permanently filled.When an employee desires a different job classifi-cation, he may make his wishes known by makingapplication therefore and specifying the job classifi-cation and acceptable shift(s) on a Company"Transfer Request" form supplied by his Foreman.When submitted a Transfer Request application willbe time and date stamped and will be promptlyprocessed and an employee will be informedthrough his Foreman if a Transfer Request is beingfavorably considered, or if a Transfer Request is re-jected, the employee will be given the reason forsuch rejection. A Transfer Request shall cease tohave effect upon the earlier of (1) the date of therejection of the Transfer Request, (2) the expirationof one year from the date of filing the Transfer Re-quest, or (3) the date an applicant rejects an offer toa requested job and shift.When there is a job opening to be filled by pro-moting a qualified employee on the same shift, orby bringing to that shift a qualified employee al-ready in the job classification on a different shift,first opportunity will be given to the employee al-ready in the classification on a different shift.An employee being offered another job classifica-tion will be told the nature of the work, classifica-tion, applicable wage rates, location and shift.A job offer acceptance by a transferee will estab-lish a cutoff time and date. Whenever a job offer isaccepted or rejected by an employee, the time anddate of such action will be immediately recorded onan appropriate form. Transfer Requests submittedafter such cut-off time and date will be processedand considered for future openings.An employee transferred to another job classifi-cation under the provisions of Section 8.2, whoduring the provisional transfer period voluntarilyreturns to the classification he held immediatelyprior to being so transferred, may not again makeapplication for that same job classification for aperiod of six months from the effective date of suchvoluntary removal.The Company will physically fill jobs by theTransfer Request procedure by the second Mondayafter acceptance (cut-off date) unless training con-siderations or needs of the business based on goodcause require deviations. The Chairman of the Bar-gaining Committee or his designate will be notifiedof such deviations and the reason therefor.The most direct contractual references to voluntarydowngrading are in article 6.6, which relates to compen-sation of transferred employees. Article 6.6, in relevantpart, provides:9An employee transferred to a lower labor gradeat his own request will receive a rate which is notlower than the second step rate of the labor gradeto which he is assigned.An employee transferred to a job classification ina higher labor grade shall maintain his current rate,if that rate falls within the rate range for the higherlabor grade. If his current rate is lower than theminimum rate of the higher labor grade, he shall bebrought to the minimum rate of the higher laborgrade effective the date of the transfer. Not laterthan ten weeks after the date of transfer he shall bebrought to the second step rate of the labor grade ifthis results in an increase in his rate.Walter Kyle Spitzer, employee relations manager forthe Respondent's Milwaukee plant. 'O described the trans-fer pool as a cardboard box in which employee transferrequests for each desired classification are kept. Transferrequests are special forms submitted to the Respondentby interested employees, which show the employee'sname, present department, job, job code as set forth incontract appendix A, shift, the position desired, the codeand department of the desired position, reasons for re-questing transfer and the employee's statement of hisqualifications for the desired job. The form also hasspace for intermediate supervisory comments, the trans-fer request disposition, and, of course, the relevant dates.Under existing procedures, the employee gives thecompleted transfer request to his supervisor. It then is re-ferred to the department to where transfer is sought andthe employee's qualifications for the transfer are evaluat-ed by the superintendent or general foreman. If markedacceptable, the transfer request is placed in the pool forthe desired classification. If not so marked, the transferrequest is returned to the employee with a note. Employ-ees may grieve rejection of their transfer requests andsome workers successfully have used the grievance pro-cedure to have their transfer requests placed in the pool.As provided in article 8.2 of the contract, seniorityand qualifications are the factors considered in selectingemployees from the pool for promotion. Where qualifica-tions of employees within the pool are approximatelyequal, selection is made for promotion on the basis of se-Other clauses of the contract deal with involuntary downgrades orforced demotions. Art 34 sets fiorth the procedures used for downgrad-ing during reductions in force, while art. 3 5 makes provision for employ-ees who are unable to perform their assigned jobs satisfactorily by reasonof lack of skill. knowledge. or health defects.'i Spitzer has been the Respondent's senior resident labor relations of-ficial at the Milwaukee plant since August I, 1977 The local managersfor labor relations, safety. employment and training report to him. Spitzeralso is assisted by Russell Langford, labor relations representative530 CATERPILLAR TRACTOR CO.niority. However, voluntary downgrading is based onlyon seniority.The same transfer request process is used by any em-ployee who applies for any of the bargaining unit jobslisted in the contract, whether the transfer sought is to ahigher lateral or lower labor grade. All transfer requestsfor each position, whether for promotion or downgrade,are kept in a common pool.Transfer requests continue in effect until the date theyare rejected or, if accepted and placed in the pool, theyremain effective until the expiration of 1 year from thedate of filing' or the date an employee rejects the offerof a requested job. 12Spitzer testified that an exception to the use of thepool could arise when an apprentice, upon completinghis apprenticeship program, is used to fill an apprenticevacancy. An exception also exists where an employeeleaves the bargaining unit for a nonbargaining unit job-i.e., to take a first-line supervisory position-which doesnot work out. In such instances, the employee is then re-turned to his former job within the bargaining unit or toa vacant unit position without resort to the transfer pool.Although, as noted, the Respondent now agrees withthe Union that the transfer pool is to be used in selectingemployees for promotion, the reverse of the issue underconsideration here, the Respondent's current position inthis regard stems from a 1975 arbitration award constru-ing article 8.2 of the contract, referred to by the partiesas the Archie McDonnell award. 3As the GeneralCounsel and Union strongly rely upon the McDonnellaward which was often referred to by the Union in dis-cussing with management use of the pool to achieve vol-untary downgrading, it is germane to consider that pro-ceeding.McDonnell, employed by the Respondent as a utilityman, had filed a grievance concerning the Respondent'sfilling of a maintenance man position in a labor gradehigher than McDonnell's by an individual not previouslyemployed by the Respondent. At that time, McDonnellhad a pending transfer request in the pool for the job inquestion. The arbitrator rejected the Respondent's argu-ment that while, based on past practice,'4it must consid-er applicants for job transfer in filling vacancies, it is notlimited to the pool. Rather, the arbitrator found the lan-guage of article 8.2 of the contract that the "Companyagrees to fill higher rated jobs whenever possible by pro-moting its own employees," in the context of the lan-guage in that article referring to the use of seniority,qualifications, and the transfer pool to be sufficiently un-ambiguous so as to preclude the Respondent from fillingvacancies from outside the Company when the transferpool contained requests from incumbent employees seek-"' Ideally, employees are notified by the Respondent when their trans-fer requests are about to expire, so that they might be renewed beforebeing purged from the pool.12 Employees who reject job offers may later put in other transfer re-quests for the same position, and employees may simultaneously havetransfer requests on file for more than one position'3 Although the McDonnell issue rose under an earlier collective-bar-gaining agreement, the contract language considered was the same.4 The Respondent sought to document the historical situation duringthe arbitration proceeding by presenting grievances previously settled fa-vorably to itself.ing promotion into such positions. In so concluding, thearbitrator noted the agreement of the parties that the Re-spondent's acceptance of a transfer request for the pool"indicates that the employee possesses the basic mini-mum qualifications for the position requested. Moreover,promotions to higher-rated jobs are handled onlythrough the transfer request system spelled out in article8.2 ...." Contrary to the Respondent, the arbitratornoted, inter alia, that the record of past practice was notsufficient to modify the clear terms of the contract, thatgrievances, ambiguously resolved, indicated a continuingunion objection to the Company's asserted practicerather than acquiescence, and concluded that new hirescould be employed only when no transfer requests areon file. As noted, the Archie McDonnell award involvedonly a transfer request to a higher labor grade and noreference was made to the use of tranfer requests forpurposes of voluntary downgrading.3. The Respondent's unilateral change of thetransfer request system effecting voluntarydemotionsDennis Rimert'5testified that on April 27 EmployeeRelations Manager Spitzer called him into his office andannounced that the Respondent was going to hire a jani-tor from the street rather than go to the existing transferpool. Spitzer told Rimert that from that day forwardthere would be no voluntary downgrading as in the past.Rimert replied that this would create a lot of problems;there already were problems over which the membershipwas upset. Rimert pointed out that the parties had arbi-trated the Archie McDonnell award about hiring fromthe street once before and for years the employeesalways had been able to voluntarily downgrade. Spitzerretorted that the Company would not allow voluntarydowngrading, except possibly for medical reasons, that itwas going to hire a janitor from the street, and that theUnion should do what it had to do. '6A few days later, at a meeting of the union bargainingcommittee, Rimert repeated what he had been told bySpitzer. Committee members present were Tom Lee,Steve Tomkiewicz, Mike Coombs, and Frank Green, allof whom were employed by Respondent. The committeereacted angrily to Rimert's account.On May 9, Rimert and other bargaining committeemembers attended a third- step grievance meeting withcompany officials. Rimert related that at the start of themeeting, Spitzer told the committee that the Respondentwas hiring a janitor from the street instead of going tothe transfer pool. Spitzer announced that there was anew policy of not granting voluntary downgrades. Hemade management aware of this and was now informingthe bargaining committee, as this was going to be thei Rimert, chairman of the bargaining committee at the CaterpillarMilwaukee plant unit and vice president of the Union. has held a varietyof union offices for a number of years He is employed by Respondent asa welder assembler and has been with the Respondent for more than 12-1/2 years.s6 Rimert testifed that before April 27 the Respondent had placed norestrictions on an employee's ability to voluntarily transfer to jobs inlower grades Employees wvho had the seniority would receise the re-quested downgrading531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany's new policy. Rimert repeated that the mem-bership was going to be upset. There were enough exist-ing problems without this and that the morale of the em-ployees was already bad. He again reminded Spitzer thatthe Union had won the Archie McDonnell award relat-ing to hiring off the street when there was existing trans-fer pool, and that the Union had years of past practice tosupport its position.On May 15, the Respondent hired Leonard Wilsonfrom outside its organization to fill a vacancy for janitor,the lowest grade covered by the collective-bargainingagreement. At the time Wilson was hired, there were 19transfer requests on file for the janitor's position on thevarious work shifts.On May 16, committee Member Tomkiewicz, filed thefollowing policy grievance:'7The Union contends the Company is in violationof Art. 8 Section (8.2) and, or any section of thecontract which may apply. The co. is not recogniz-ing any the employees transfer to a lower laborgrade by refusing all employees the right to down-grade themselves through the transfer requestsystem.The grievance requested that employees have the rightto downgrade as in the past.Howard K. Washam'8testified that in early April,faced with an unprecedented increase in production andhiring,'9the highest in the plant's history, he informedSpitzer, whose responsibilities included hiring, that theCompany was experiencing severe work problems, par-ticularly in recruiting and keeping skilled personnel.Washam told Spitzer that he intended to exercise morecontrol over the downward movement of employees asvoluntary demotions caused the Company to lose theservices of trained employees. As new employees weremoved into place, it sometimes was necessary to use ex-perienced people to train them, and also, when skilledpersonnel downgraded themselves, severe problems arisein meeting production requirements. Spitzer replied thathe understood the problem and would like to think andconsult about the matter. He promised to report back.Spitzer related that earlier, in February, he had beenasked by Plant Manager Flaherty and Donald Clancy,manager of the material controls department, whetherthe contract gave an employee the right to voluntarilydowngrade himself. These officials were experiencingwhat they considered to be an unusual number of trans-fers from higher to lower labor grades through use ofthe pool. Flaherty, too, asked Spitzer to look into thissituation.Spitzer, as part of his investigation, studied the con-tract and checked the Respondent's arbitration index todetermine whether there had been any relevant arbitra-tions under section 8.2 of the contract, which established'1 Policy grievances are filed by the Union on behalf of the member-ship.Hi Washam, manufacturing manager at the Respondent's Milwaukeeplant for the preceding 2 years, was responsible for all plant operations19 Production and hiring schedules are established by the Respondent'sgeneral offices in Peoria. Illinois.the transfer pool.20Spitzer also consulted with Clancyand the former manufacturing manager, Warren Peplow,two management officials with 25 to 27 years, respective-ly, at the Milwaukee plant. Both Clancy and Peplowtold Spitzer that they knew of past situations where vol-untary demotions had not been permitted because of theRespondent's business needs.In mid-April, after conducting his review, Spitzer re-ported to Washam and Flaherty that based on his above-described study employees had no contractual right tovoluntary demotion. Spitzer recommended that to meetits increased needs for production and personnel the Re-spondent proceed on a case-by-case basis and allow vol-untary demotions to occur only when there was goodreason.Spitzer testified that, thereafter, on April 27, he invitedRimert to his office. Spitzer told Rimert that, as a cour-tesy, he felt it necessary to tell him what the Respondentwas experiencing in the plant at that particular time. TheRespondent was trying to increase its employment to anall-time high and that this was being caused by a recordhigh in the plant production schedules. The Respondentwanted more and more product. Because of this econom-ic upturn, employees in the transfer pool who were seek-ing to go from higher to lower labor grades would havesuch transfers approved on an exception only basis,rather than to the degree that had been allowed duringthe past 6 to 9 months.21Spitzer told Rimert that he didnot think that there was anyone in the plant smartenough to realize when and where there were going tobe exceptions. He could not think of any at that time, butknew, based upon his experience, that there would be ex-ceptions coming up. If the Respondent should experiencean economic downturn in the next 6 to 9 months, then itwould be in a completely different situation and wouldhave to reevaluate its employment practices and produc-tion schedules.Spitzer explained to Rimert that during the past 2years, the Company, and particularly the Milwaukeeplant, had been on a downward slide. In that time, theRespondent had been interested in trying to honor thetransfer requests of its employees. However, now thatthe Company was on an economic upswing, it did notmake sense for the Company to continually have to ex-perience a brain drain. Spitzer pointed out that the possi-bility of movement of skilled employees from higher tolower classifications increased with the great number ofnew jobs that were being created. The Respondent wastaking this action as it could not fill its higher laborgrade positions fast enough and plant proficiency couldnot be maintained when too many employees tried to gofrom higher to lower labor grades. Rimert replied thathe felt that the bargaining unit would be upset by thefact that the Respondent was not going to grant as manytransfer requests as in the past and stated his belief thatmany would file grievances. He thanked Spitzer for ex-plaining the matter to him and expressed a certainty that"I The Archie McDonnell award was the only germane arbitration21 Although Spitzer testified that before his April 27 conversation withRimert. employee requests for downgrades had been honored on a case-by-case basis. he did not know of any that had been denied.532 CATFRPILL.AR TRACO()R CO.the Respondent would hear more about this matter in thefuture.22Also on April 27, both before and after his meetingwith Rimert, Spitzer held meetings with the plant super-visors to let them know of what Rimert was being toldin this matter. Accordingly, Spitzer met with the super-visors of all three shifts, holding two supervisory meet-ings per shift. At these sessions, Spitzer told the supervi-sors of the projected need to reach all-time new highs inemployment and production. To do this, the Companywould need to tighten up on voluntary employee demo-tions. Supervisors who knew of good reasons for volun-tary demotions should certainly bring them to Spitzer'sattention for consideration. However, the Company wasfinding it extremely difficult at that time to grant volun-tary demotions to the same extent as before because theywere causing a tremendous "brain drain" from the higherto the lower classifications, as the Respondent then wascreating more jobs than in many years. The supervisorswere told that voluntary demotions would be approvedby Spitzer's office.23Spitzer informed the supervisors that the Respondentwas going to abide by the Archie McDonnell award andwould continue to grant promotions from lower tohigher labor grades to employees in the transfer pool.The first step would continue to be to try to promote theCompany's own people.Spitzer also related that on May 9, before the start of athird-step grievance meeting, he reported to the full bar-gaining committee what he had told Rimert on April 27;namely, that the Company would continue to abide bythe Archie McDonnell award, requiring use of the poolin making promotions. However, Spitzer asserted con-trary to the Union, that use of the transfer pool solelyfor movement from lower to higher labor grades, consti-tuted complete compliance with the contract and theaward. Spitzer told the union committee that the nextlow-level vacancy would probably occur at the janitor'slevel, and the Company would fill that position fromoutside. However, this would happen only after the Re-spondent had used the transfer request procedure to fillall higher vacancies by upgrading. After completion ofthe movements upward, an opening most likely woulddevelop at the bottom, presumably for janitor, the lowestclassified position covered by the contract.Spitzer emphasized that this control on downwardmovement was not a "never-never" situation, but result-ed from the Respondent's production needs at that time.Responding to the Union's contention that there was acontract violation and that the Company was not abidingby the Archie McDonnell award, Spitzer replied thatthat award related to promotions and had nothing to dowith movement downward. When asked what he meantby a case-by-case study and when the Company mightgrant transfer downward, Spitzer answered that familya" To the extent that Spitzer's account of the April 27 meeting differsfrom Rimert, I credit Spitzer as it is more detailed and reflects a superiorrecollection There is no basic conflict in the two versions however12 The record reveals that the requirement that Spitzer approve volun-tary downgradings represented a change in the way the transfer pool hadbeen administered in that, before April 27., Spitzer had not been directlyinvolved in this process, which, in practice, had been run by the generalforemencircumstances and health considerations could be excep-tional factors used in evaluating each employee for vol-untary demotion. The Union committee then askedSpitzer to inform them if anyone was hired from thestreet.24On Monday, May 15, the Respondent notified theUnion that Leonard Wilson had been hired from the out-side as janitor.25Spitzer testified that extenuating circumstances where-by, after April 27, the Respondent might grant voluntarydemotions could relate to health and family problems orto the Respondent's critical need to fill a vacancy whichcould quickly be done from the transfer pool. Anotherinstance could arise where it might be deemed necessaryto redistribute the work force as when too many employ-ees had been accumulated in a given classification andshift after completion of the project for which they hadbeen so assigned. Such situations could be adjusted byusing the pool to downgrade volunteers from these over-crowded areas.After notifying the Union that the Respondent had se-lected Wilson to fill the one vacancy for janitor, Spitzergave the Union, at its request, a list of employees in thetransfer pool and asked the Union to designate whichemployees on the list the Union believed should have ex-ceptions. As the Union refused to respond, Spitzer con-tends that he knows of no employee on that list who feltthat he had a special circumstance warranting voluntarydowngradings.26When asked what would have happened to Wilsonhad the Company thereafter decided to grant an excep-tion and move an employee in the transfer pool into thejanitor's job, Spitzer related that Wilson would not havebeen terminated, but would have been moved to the va-cancy left by the man who had been downgraded. Hadadditional training been required to enable Wilson to fillsuch a position, it would have been provided by the Re-spondent. As another alternative, the Respondent wouldhave kept Wilson in some different position on an over-staff basis until there was an opening where Wilsoncould be placed without training.Spitzer iterated, however, that the only change in theCompany's past practice as of April 27 was that on that:4 The above account is a synthesis of the testimony of Washam andSpitzer Langford, who also testified as to the events of that meeting, wasnewly appointed as labor relations representative and did not have as de-tailed a recollection of what had transpired Spitzer's testimony as to theMay 9 meeting although more detailed, does not differ materially fromthat of Rimerr.2b Before Wilson's job was filled, the initial vacancy that had openedwas for that of power trucker The Respondent filled this job by promot-ing an employee who had a transfer request on file in the pool Thevacant position left by the promoted employee was also filled by promo-tion from the pool, as were resulting vacancies in the chain of movementthus created After all had been moved up in sequence, a vacancy wasopened at the bottom in the janitor's position, which was given toWilson.26 When Spitzer asked the Union if any of its members had a specialsituation which would have qualified as an exception to its policy con-cerning voluntary downgrades. Wilson had already been hired Spitzerconcedes that although there was space on the transfer request form foremployees to insert their reasons for seeking transfer, no company repre-sentative had reviewed the requests in the pool lo see if any such com-ments warranted fa'vorable consideration533 DC[)ISI()NS OF NATIONA I.AH)BOR RIELATIONS H()OARDdate he told Rimert that, for reasons stated, the Respond-ent would not be granting as many exceptions in consid-ering voluntary downgrades as in the past, a matter tra-ditionally within the Company's discretion. He deniedhaving attempted to add or delete preexisting exceptions,observing merely that because of the needs of the time,employees who wanted to voluntarily move to a lowerlabor grade would be examined more carefully.4. The strike of May 21-22The Union, by a flyer distributed on May 18, sum-moned employees to attend a special union membershipmeeting at Bricklayers Hall, Milwaukee, on Sunday, May21, at 10 a.m.Approximately 156 employees attended the May 21meeting, which was chaired by Rimert.27Although theflyer which announced the meeting listed six issues to beconsidered, it was the first item, job transfers in the con-text of Tomkiewicz' grievance, that was the principaltopic of discussion. Rimert told the membership of theCompany's new policy on job transfers, that the Re-spondent had hired someone from the street fo fill thejanitor's job and that the Union had filed a policy griev-ance concerning this matter, which it planned to pursue.Those present angrily responded, asking variously, whatgood was done in filing the grievance. There were morethan 200 open grievances at the time and it took 6 to 10months to get an answer on each. According to Rimert,the membership became boisterous, telling the committeethat the Company could not be dealt with and that thematter should not be arbitrated again. The membershipinformed the committee that they were going to strike.When the committee protested that the contract prohibit-ed strikes and advised that the matter be pursuedthrough the Tomkiewicz grievance, the membershiploudly voiced its support of a strike.28The strike began before the third shift on May 21,which starts work at 10:48 p.m. Rimert, arriving at theplant about 11 p.m., saw about 500 to 600 people walk-ing up and down in front of the plant for a distance oftwo to three blocks. Dennis Latus, the InternationalUnion's regional representative29also arrived at theplant around 11:30 p.m. having been alerted to the possi-bility of a strike. Latus, with Union Official Rimert, Lee,Tomkiewicz, and Coombs, met inside the plant withSpitzer, Plant Manager Flaherty and Labor RelationsRepresentative Langford. When Latus asked Rimert toexplain the situation, Rimert declared that at the unionmeeting that day, the membership had become veryupset on learning of the problems that the Union hadbeen having with management concerning the Respond-ent's new transfer policy eliminating voluntary down-grades. A grievance had been filed but had not been sat-2 Rimert related that. normally. such meetings are attended by 20 to30 individuals.z" Earlier. on May 19, Rimert had reassured labor relations representa-tive Langford, who had asked about the possibility of a wildcat strike.that he. too. had heard rumors but that a strike was not going to happen.z2 Latus., employed by the Respondent from January 1967 to Novem-ber 1975, had served as bargaining committee chairman for about 3 years.When the events herein occurred. Latus was the Union's professionalrepresentative for the unit herein His duties included contract negotia.-tions and the servicing of grievancesisfactory to the membership. Spitzer replied that if theydid not like what was going on, the employees shouldfile and pursue a grievance. That was the way it wasgoing to be.Latus stated that the transfer issue was not the onlyproblem. It was probably the most important but therewere other matters. The Union had 200 grievances back-logged in the third step of the grievance procedure andthe Respondent was taking the position that the Unionshould take every case to arbitration, which was finan-cially impossible. Spitzer repeated that the Respondent'spolicy concerning downgrading was going to be its newpractice and if the Union did not like it, they should filea grievance. Latus replied that there were many reasonswhy men wished to be downgraded, explaining that em-ployees burned themselves out on jobs and some neededto be transferred for health reasons. In the past, employ-ees never had to have reasons to be downgraded. Spitzerresponded that the Company was not going to have menwelding for 6 to 8 years and then lose all that trainingwhen such employees decided to downgrade. When theCompany hires welders from the street, it is necessary totrain them for 5 to 6 weeks in welding school and thenafford additional training on the production line at greatexpenditure of time and money. The Company couldmore readily hire someone from the outside into one ofthe lower classifications without involving this loss oftraining and experience. Also, when employees completetheir probationary periods in lower classifications, theCompany could better be able to evaluate each and,more effectively, could train them from there. Spitzercontinued that the men were engaged in an illegal strikeand that it was the committee's responsibility to get theemployees back to work. Latus replied that he knew itwas illegal, but the Union had not authorized it. Spitzerreiterated that the strike was illegal, that the union repre-sentatives had an obligation to get their people back towork and that nothing was going to be discussed untilthey did so.The union representatives did go to the main door ofthe plant, but were shouted down when they told theemployees to return to work. The employees declaredtheir intent to stay out until the voluntary downgradingmatter was favorably resolved.During the morning of May 22, the company andunion representatives met twice again, and at or about 5p.m. that day a membership meeting was held at a Mil-waukee park. There the employees were told that theRespondent would discuss outstanding issues in disputewith the bargaining committee, but that the employeewould have to go back to work before such talks couldbe held. Rimert and the members of the bargaining com-mittee were at the plant that night and were able to getthe employees to return to work at the start of the 10:48p.m. shift on May 22. This ended the strike.so:"' The Respondent's witnesses essentially agreed with the accountsgiven by Latu, and Rimert of the company-union discussions on May 21and 22 during the strike.534 (CAT ItRI I.R I A RAC'()R C()5. The conlpan'y-union post-strike meetfigs of May23 and 24International Rcprcsentative Latus testified that onMay 23 the union bargaining committee, includingRimert, had a lengthy mIeeting %with management repre-sentatives Spitzer, I.angford, Flaherty, and Clancy.Rimert began the meeting by raising the issue of the Re-spondent having discontinued its procedure of going tothe transfer pool to fill job downgrades, observing that ithad been the past practice to go to the pool for that pur-pose. Rimert observed that the Union never had had aproblem with the Company in this regard. When a prob-lem, at one time, had arisen concerning the Respondent'sreluctance to go to the pool to fill an upgraded position,it had been settled by the Archie McDonnell arbitrationaward. Latus interjected that employees could work onincentive only so long and had to have some way of es-caping. This was mostly done through the transfer pro-cedure, by employees voluntarily downgrading them-selves to nonincentive classifications. As employees hadnot been denied downgrades in the past, Latus could notunderstand why the Respondent would be so unreason-able as to insist on holding an employee in a weldingclassification on incentive after 15 to 20 years of suchwork.Spitzer replied that the Company was continuing touse the pool for upgrades but no longer was going to thepool to fill downgraded positions. If it could, the Com-pany was going to hire from the street to fill the lowerrated positions rather than transfer employees fromhigher grades. When Latus asked if this meant that theemployees would be locked in their jobs if seekingdowngrade, Spitzer replied in the affirmative that theRespondent was going to the pool to promote employ-ees, but seniority would be ignored as to transfer re-quests for downgrading.The Tomkiewicz policy grievance was also discussedat that meeting and the Union repeated that the contract,past practice, and the Archie McDonnell award requiredthe Respondent to use the pool for all transfers. Spitzerreplied that he would look at the award again, but feltthat the only reference there related to upgrades.Spitzer again stated that this issue should be arbitrated.Latus accused the Company of manipulating the Unioninto filing the policy grievance so that it could compelarbitration, declaring that as this issue had been arbitrat-ed before in the McDonnell matter, it should not bedone at this time. Latus declared that before this griev-ance went to arbitration, he would file charges with theNational Labor Relations Board because the Respondenthad changed its procedure unilaterally. Spitzer toldLatus to go to the Board, declaring that when the Boardagent contacted him, he would ask for deferral underCollyer and the Union would end up taking the matter toarbitration anyway. However, if the Union agreed to ar-bitration, Spitzer declared that he would not lie to thearbitrator and say that it had not been the Respondent'spast practice to fill downgrades from the pool. Nonethe-less, Spitzer did not feel that even if this had been donein the past, such practice was required. It was not in thecontract. Latus responded thai if all past practices hadbeen put in the contract, the agreement would be as bigas a bible.During this meeting, Spitzer gave the following rea-sons as to why the Respondent was seeking to avoiddowngrade transfer requests: (I) it would not be benefi-cial to the Respondent to be required to replace experi-enced personnel with newly hired employees who wouldhave to be trained; (2) when the Respondent went to thepool to accept an employee for downgrade, this caused achain reaction, creating vacancies upward which wouldhave to be filled by promotion, and (3) the Federal Gov-ernment, affirmative action policy required that the Re-spondent create employment opportunities for minoritypersonnel by slotting them into the less skilled classifica-tions.Latus related that during this meeting, he argued thatarticle 8.2 of the contract was very clear on the transferprocedure and that article 6.6 of the agreement explainedwhat employees are paid following completion of thetransfer procedure. Spitzer, in turn, stated that if the par-ties could mutually agree on an arbitrator, the Tom-kiewicz policy grievance could be expedited for hearingbefore the other grievances.3'Latus testified that on the following day, May 24, heand five members of the bargaining committee again metwith Spitzer, Flaherty, Langford, and Clancy. At thatmeeting, the transfer request dispute was the only openissue. The parties essentially repeated what they had saidthe day before. The union representatives again arguedthat past practice and relevant contract language sup-ported their positions concerning voluntary downgrad-ing. The Respondent continued to assert that the issuewas arbitrable and should be resolved in that way. TheUnion again resisted arbitration, accusing the Companyof causing it to file a grievance where the Respondenthad an even chance of winning before an arbitrator. TheUnion restated its view that the matter was too impor-tant to arbitrate and should be presented to the NationalLabor Relations Board.The Respondent's representatives exercised a willing-ness to present the matter to the same arbitrator as hadheard the McDonnell case. Spitzer again told the Unionthat the Company was no longer going to the pool to filltransfers for downgraded jobs, that this was going to bethe Respondent's new policy and, if the Union did notlike it, it should grieve the matter.326. The status of the policy grievance concerningchanges in the voluntary demotionsThe parties stipulated that the Tomkiewicz policygrievance protesting the matter in dispute, after its May16 filing, moved through the grievance procedure. Athird-step meeting regarding what grievance was held onJune 13, when the Company gave the Union a written"' Lalus' accounl of the May 23 meeting is essentially corroborated byRimeri, who also related that during that session the Respondent hadagreed to settle another grievance unrelated to the present matter:" Rimerl related that at the May 24 meeting (he Respondent again re-peated its realsons. given on Ihe preceding day. for diallhoing voltuntarydoi ngrades Spitzer generally confirmed Ihe above iaccuntl of the Ma,23 and 24 meelings535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDanswer. Later the Company asked that the matter be ar-bitrated and the Union agreed to select an arbitrator butnoted that it would oppose proceeding to arbitration asthe matter was before the Board. Further action on thegrievance has remained in abeyance.7. The alleged unlawful disciplining of employeesfor their strike participationOn May 26, following the strike, the Respondent dis-charged employees Mike Perkins, Paul Wellna, andSteven Tomkiewicz. Employees Terrance Maleshafskeand Wayne Moses each received 60-day disciplinary sus-pensions, while employees Frank Dobron and MichaelJohnson were suspended for 45 and 30 days, respective-ly. It was stipulated that all seven of these employeeshad participated in the strike of May 21-22. The recordreveals that all union officers and officials, including thevarious members of the bargaining committee, the chiefsteward on each shift, and the shop stewards across thevarious shifts also had withheld their services.33TheGeneral Counsel contends that the discipline affordedthese employees was unlawful as having been adminis-tered for their participation in an unfair labor practicestrike caused by the Respondent's unlawful conduct. TheGeneral Counsel further argues that Tomkiewicz andWellna, in any event, were unlawfully discharged be-cause they were union officials.The Respondent argues that its actions were appropri-ate as these employees had engaged in an unprotectedstrike in violation of the "no strike -no work stoppage"provision of the existing collective-bargaining agreement.The parties have agreed to forego consideration of spe-cific conduct by some of these employees during thestrike, which, the Respondent implied, might have affect-ed their rights to reinstatement, and are willing to restthe entitlement of these persons to remedy on a determi-nation solely as to whether or not they, in fact, were dis-ciplined for having participated in a protected unfairlabor practice strike. The Respondent also denies thatTomkiewicz and Wellna were terminated because oftheir union offices.In asserting that Wellna and Tomkiewicz were dis-charged for being union officials, the General Counseland Union principally rely on a document prepared byLangford following a May 25 meeting of managementofficials wherein the criteria for and the decision to disci-pline evolved. This memorandum, headed "Confidential"relating to "Discipline and discharges resulting fromwildcat strike, May 21-22," and described four numbered"Criteria for action." The seven affected employees werelisted by name and the year they began their servicewith Respondent. In the next two columns respectivelywere references to the criteria met by each employeeand the penalty to be given to each. The General Coun-sel focused on the fourth criterion as the number four ap-.3 Of those disciplined, only Tomkiewicz and Wellna were union offi-cials.peared only next to the names of Wellna and Tom-kiewicz. Criterion 4 is as follows:344. Union officer (with incumbent responsibilities toavert/discourage wildcat activities ...yet activelyparticipating in action).The four factors, culled from past arbitration awardswhere the Respondent had been upheld in acting againstemployees who had participated and helped maintainwildcat strikes, were applied to the conduct of variousemployees.35William Fitzpatrick36and Spitzer testified that the ap-plicable criteria and decisions to discipline were reachedat a meeting they attended on May 25 with Paul Griebel,the Respondent's labor relations manager, general of-fices,37and Milwaukee Plant Labor Relations Repre-sentative Langford. From prior instances where the Re-spondent had arbitrated grievances based on disciplinaryactions taken against participants in earlier wildcatstrikes, the Respondent had gained experience as tostandards which had been approved by arbitrators. Usingthis background, Fitzpatrick suggested the four criteriafor disciplinary action which ultimately were used. As tothe fourth relating to the employees as union officers,Fitzpatrick had told the others that if an employee is anelected union officer, he, per se, is generally a leader. Ifhe generally is a leader and is engaged in overt activityon the picket line, it could be concluded that he was astrong participant in the wildcat activity. Fitzpatrick tes-tified that it was not stated at that meeting that unionleaders should be disciplined because they withheld theirlabor during the strike or, in addition to not workingthemselves, they did not take active steps to end thestrike.38After review, the Respondent found that some em-ployees had four factors next to their name, some hadone, and others had none. Wellna and Tomkiewicz bothhad all four criteria numbers after their names in thememorandum, with the maximum three asterisks, signify-ing degrees of activity, parenthesized after the secondstandard-active confrontation. Perkins, who also wasdischarged, had the first three criteria listed after hisname with three asterisks after criterion 2. Maleshafskeand Moses, both suspended for 60 days, each had the14 At the bottom of the memorandum it was noted that "Tomkiewiczis one of five members of the Local 806 bargaining committee. Wellna isthe second-shift chief steward plantwide."3s The other criteria as contained in Langford's memorandum of theMay 25 meeting were as follows:1. Frontline activity on Sunday night or Monday morning.2. Active confrontation involving:(a) impeding entry to plant by action and/or words(b) Words and/or action against management during wildcatdemonstration.3 On scene most of time and/or off shift appearance with strikers.:'s Fitzpatrick is the Respondent's arbitration manager, based at thegeneral offices, in Peoria, Illinois.'7 Griebel, as senior official present, conducted the meeting.." In this connection, Spitzer testified that although other committeemembers, such as Lee, Coombs. Rimert, and Green. did not work duringthe strike, at no time did the Respondent consider disciplining them Al-though Green, Rimert, and Lee acted to end the strike, Coombs had not.Hosuever, the Respondent did not consider disciplining Coomhs or anyother union representative.536 CATERPILLAR TRACTOR CO.first three criteria attributed with two asterisks after thesecond standard. Dobron and Johnson, suspended for 45and 30 days, respectively, were each charged under thesecond and third criteria. However, Johnson only hadone asterisk after the active confrontation standard whileDobron had two.On the basis of the number of factors deemed applica-ble to each employee, decisions were undertaken as todiscipline, which resulted in the above-described actions.The seven affected employees were notified of their sus-pension or discharge on May 26. Notice of these disci-plinary actions also was given to the Union on May 31with the four factors used in determining the measurestaken. At that meeting, as to the fourth criterion, Spitzerexplained that the Company had felt that, as union offi-cers, Tomkiewicz and Williams had not met their respon-sibility of getting people back to work.398. Voluntary downgrading practice before April 27As the contract is not clear as to whether employees,as a matter of right, may transfer to lower rated positionsby use of the pool, the principal issues herein, whetherthe Respondent unlawfully had refused to bargain byunilaterally discontinuing reference to the transfer poolin selecting employees for voluntary downgrades, andwhether the seven employees were disciplined illegallyfor having participated in a protected unfair labor prac-tice strike caused by such alleged unilateral conduct,must rest on the implied understanding of the parties.This, in turn, must be determined from the negotiatinghistory and past practices existing prior to the Spitzer'sApril 27 policy announcement, rather than the languageof the agreement.The General Counsel and Union, as noted, assert thatthe employees' right to obtain voluntary downgradingthrough the transfer pool in order of seniority is impliedin articles 8.2 and 6.6 of the contract is supported gener-ally by the Archie McDonnell award and by the pastpractice of the parties to the collective-bargaining agree-ment.The Respondent does not deny that employees hadbeen granted voluntary demotions through the transferpool before April 27 and, in fact, Spitzer who had beenat the Milwaukee plant since August 1, 1977, testifiedthat he personally could not recall when a transfer re-quest for voluntary downgrading had been refused.40Nonetheless, the Respondent, contrary to the GeneralCounsel and Union, contends that it never had agreed,contractually or by implication, to allow employees toachieve voluntary downgrading, as a matter of right,through use of the transfer pool or otherwise. Rather,the Respondent asserts that, in the past, voluntary trans-fers to lesser rated positions had been controlled by theCompany and permitted only to the extent consistentwith the Respondent's business requirements. When theneeds of the Company gravitated against allowing down-grades, as in the spring of 1978, they had been curtailed.3' While the four criteria for discipline were discussed, the Union wasnot given a copy of Langford's memorandum of the May 25 meeting em-bodying them.40 As will be discussed, other management representatives were able torecall when such transfer requests had not been grantedBargaining Committee Chairman Rimert testified thatbefore April 27 the Respondent had placed no restric-tions on an employee's ability to transfer to lower ratedjobs through the pool. If an employee had the seniority,he would receive the requested transfer. Union RegionalRepresentative Latus, who had been bargaining commit-tee chairman for the relevant unit from January 1972 toNovember 1975, corroborated this, relating while he hadheld the committee chairmanship no management repre-sentative had informed the committee that requests fortransfers downward would be denied. Latus continuedthat there had been no problems with the use of the poolfor either upward or downward movement until 1974-75, when the McDonnell dispute, relating to upgradingthrough use of the pool, was arbitrated. However, sincethe Union's success in that matter, the Respondent untilApril 27 had adhered to the transfer pool for both volun-tary upgrades and downgrades. In instances when theRespondent did not downgrade an employee as request-ed, the Respondent would first go to the Union with anexplanation as to why the most senior relevant employeein the pool did not receive the job.In October 1977, the Respondent, in granting a re-quested downgrade to Donald (Howdy) Czerniejewski,had lost the skills of an experienced boring machine op-erator. When the Company later experienced productiondifficulties at this machine, the matter was called toSpitzer's attention.4Michael Johnson,42employed as a welder "A," relat-ed that on April 12, he applied for demotion to welder"B" as he felt that the "B" position afforded better piecework production rates and greater overtime opportuni-ties, with the result that he would have a greater netearning potential in the downgraded position.Johnson related that, thereafter, on Friday, May 5,while attending a grievance meeting, he was told byGeneral Foreman Glenn Van Tine that openings forwelder "B" would be coming up on the first shift,43andthat he should put in his transfer request. As Johnsonhad the seniority, Van Tine opined that he should beable to get the welder "B" job. Johnson replied that hewould discuss the matter with his wife who did not wanthim to go to the first shift. Van Tine asked Johnson tothink the matter over during the weekend and to let himknow on Monday.On Monday, May 8, Johnson told Van Tine that hehad considered the matter and would take the welder"B" job on the first shift. Van Tine replied that hewould tell Johnson's supervisor that Johnson had takenthe job. However, later during that shift, Van Tinestopped by Johnson's work area and announced thatJohnson did not have the welder "B" job because "wecouldn't downgrade anymore." When Johnson askedwhat he meant, Van Tine replied that the Company wasno longer going to downgrade. To Johnson's query as tohow the Respondent was going to fill these positions,41 Spitzer testified that under the policy announced and followed onand after April 27 Czerniejewsski would not have been permitted thistransfer4z Johnson's testimony herein is uncontradicted-4 Johnson sas then assigned to the second shift537 DECISIONS OF NATIONAL LABOR RELATIONS HOARDVan Tine answered that this would be done by hiringpeople off the street.44Subsequently, on August 15, the Respondent andUnion settled at the third step a grievance filed by OllieBrooks, a welder, concerning his desire to be downgrad-ed to jeep (fork lift truck) driver. In allowing Brooks totransfer into the driver classification the Respondentagreed with the Union's position that the reclassificationshould be allowed as Brooks had filed his transfer re-quest before the institution of the Respondent's policy re-stricting downgrades.45The parties stipulated that of the 11 persons employedas janitors at the Respondent's Milwaukee plant inMarch 1978, the month before the April 27 policy an-nouncement, nine had received their immediate janitorialclassifications through the transfer pool pursuant to re-quests for voluntary demotion; one more janitor hadbeen downgraded from welder because he had filed atransfer request for same and also because he was notperforming satisfactorily as a welder; and an additionalemployee originally hired as a janitor had been laid offand later recalled to his former janitorial position, wherehe since has remained.46Manufacturing Manager Washam testified that he re-viewed proposed moves by employees from higher tolower rated positions when such transfers involved clas-sifications in areas where the Respondent was having dif-ficulty in meeting production schedules, handling suchdowngrades on a case-by-case basis. Generally, beforeApril 27, downward moves had been processed by thegeneral foremen and Washam was involved only in spe-cial circumstances. Washam related that, since his arrivalat the Milwaukee plant in 1975, the Respondent had con-trolled downward movements wherever appropriate tomeet production needs and that during two prior inter-vals he had declared moratoria on voluntary downgrad-ing in order to meet production requirements.The first such moratorium had run from July 1976until about January 1977, and affected about 8 to 10 ele-vated welders of a total of 30 in that classification who,in that period, were attempting to downgrade them-selves. In that period, the Respondent was about 1month behind in its production schedule for a newbracket scoop being introduced for use in conjunctionwith one of its tractors and there was pressure to meetthe schedule. Accordingly, Washam told Tom Lee,union bargaining committeeman, of the production prob-lem, explaining that there was no one in the transfer poolto move into the elevated welders classification and the44 Johnson's grievance concerning the Respondent's refusal to allowhim to downgrade to welder "B." filed the next day, was not resolved atthe time of the May 21 strike. Johnson also was one of those whosetransfer request for janitor was in the pool on May 15 when LeonardWilson was hired for that position. As noted. Johnson was suspended for30 days after participating in the strike.4s Bargaining Committee Chairman Rimert testified that althoughduring the period of 1-1/2 years to 6 months before the start of the hear-ing, he had unsuccessfully applied for four downgraded positions. he hadno knowledge of such positions having been filed by anyone from outsidethe Company46 The parties' stipulation shows that most of the II janitors employedin March otherwise made use of the transfer pool in seeking reclassifica-tions upward and downward into other positions during their careerswith the Respondent.Respondent did not intend to hire new welders from thestreet into that skilled position. Lee replied that he un-derstood the problem and asked that Washam explainthis to the welders just as he had to him.As requested, in July 1976, Washam and Lee met witha group of second shift elevated welders. Washam toldthese employees that the Company had to control move-ment down from the elevated welder classification be-cause of current production needs and as there were noqualified people in the transfer pool available to moveinto the elevated welder classification. Washam declaredhis intent to control movement downward from thatclassification until permitted by production requirementsor by the availability of trained personnel, stating that hecould give no date as to when moves from the elevatedclassification would again be allowed.As Lee recalled, the meeting between Washem and theelevated welders took place in mid-October 1976 in con-nection with a joint grievance filed by elevated weldersTom Kress, Dale Schmidt, and Richard Bluedorn. AfterBluedorn had advised Lee that a general foreman hadtold the men that they would not be able to downgradeor transfer out of that elevated welder classification, Leehad set up a meeting between Washam and certain weld-ers so that the men might be reassured that they had aright to downgrade.Lee testified that this meeting with Washam was at-tended by himself, Kress, Bluedorn, and Schmidt. WhenKress, corroborated by the other welders, told Washamthat the general foreman had told him he could notdowngrade, Washam replied that the Company was notdenying them this right, but that it was going to takesome time. The men were working on the Company's"bread and butter line" the Respondent had to trainpeople and it is possible that the welders present wouldbe giving this instruction. The men were told that theywere not being denied the right to downgrade.47Washam testified that a second moratorium on volun-tary downgrading was effective from late 1977 into 1978,also encompassing the restrictions on downgrading an-nounced on April 27. The second suspension affectedtwo persons employed as flame cutters. One of these,who originally had requested downgrading in July 1977,did not receive such transfer until I year later, and thenonly for medical reasons under article 3.5 of the con-tract, after he had submitted a physician's letter.Washam related that both in 1976 and 1977 employeeswith transfer requests for downgrades were passed overwhile employees were hired from outside to fill thelower rated vacancies. He conceded, however, that hedid not tell the Union that he was imposing these mora-toria when effectuated as he did not consider such meas-ures to be unusual. When in 1976, he discussed with Leethe restriction of movement from the elevated welderclassification, Washam spoke in terms of productionproblems then being experienced, rather than of a mora-' The Respondent's records show that Schmidt was permitted totransfer down from elevated welder on December 20. 1976. Kress' griev-ance, filed jointly with Schmidt and Bluedorn (G C Exh. 17(g)), was set-tied in the third step on February 22. 1977. when he was allowed therequested do, rngrade538 CATERPILLAR TRACTOR CO.torium on voluntary downgrading. As news of thesemoratoria was not conveyed to the Union or to any ef-fected employees, no grievances were filed concerningthem.From the foregoing, I credit Lee's account of Wa-sham's 1976 meeting with the elevated welders. Washamadmittedly did not tell the employees or Lee of the mor-atorium on their ability to transfer to lower rated jobsand, of the three employees present at that time who hadgrieved their inability to transfer downward, two subse-quently received their requested reclassifications, in con-formity with Lee's testimony that there merely had beenan understandable delay in the granting of such transfers.All parties supported their respective positions as topast practice by introducing voluminous documentationof records, grievances, grievance settlements, minutes ofgrievance and negotiating sessions, progress reports, andother materials dating back to 1964. These have beencarefully reviewed and, frankly, cut both ways.Of the 13 employees whose grievances were containedin General Counsel's Exhibits 17(a) through (k) as havingbeen settled so as to allow voluntary downgrading, therecord reveals that employees John Veselka, RonJuneau, Paul Wellna, Tom Kress, and Dale Schmidteventually received the requested reclassifications,48butthat the resolutions of the other grievances, for variousreasons, did not result in voluntary downgrading.49The record reveals that from 1975 to November 3,1977, the following approximate numbers of voluntarydowngrades were granted annually: 1975-17; 1976-21;from January 1, 1977, to May 31, 1977-21; and fromJune 1, 1977, to November 3, 1977-39.However, as noted, not all employees with pendingtransfer requests in the pool for lower graded positionswere moved downward. While employee Marvin Blue-dorn's request for reclassification to janitor was pending,from March 1977 until when he received the desired ap-pointment in January 1978, three persons were hiredfrom outside the Company to fill janitorial vacancies.One new hiree was placed in the milling machine opera-tor position for which Jack Milliman had an outstandingtransfer request in early 1978, and four newly hired per-sons were given the lesser rated vacancy sought by Wil-liam Lemke in the 13 months-from March 1977 toApril 1978-that his transfer request for such positionwas pending. In addition, from various dates in 1977through April 24, 1978, while elevated welders James48 Contrary to Spitzer's testimony. noted in the Respondent's brief (p.18, fn 2), that John Veselka's 1967 grievance was resolved by transfer-ring him from one machine to another within the same classification. theparties stipulated that the record reflects that Veselka was downgraded athis own request.4, Accordingly, it appears that Walter Stasiewski had requested andreceived downgrading under art. 3 4 of the contract because. in his opin-ion. he lacked the qualifications for his then-current position during alayoff-downgrade situation: that R Tom was downgraded for medicalreasons under contract art. 3 5 and that the granting of Terrance Male-shafske's grievance resulted in his being upgraded from receiving clerk tohis former position as straightening press operator. The grievance ofThomas Voelker was directed at having his transfer request accepted forplacement in the pool rather than for immediate downgrade and was set-tied on that basis. The part of the joint grievance filed by Kress. Blue-dorn, and Schmidt as that relates to Bluedorn does not appear to havebeen resolved As indicated by the Respondent a question exists as towhether Dave Sellnow's grievance related to downgradingPiche, William Love, and Harold Corbine had activedowngrade requests on file, they were passed over while,respectively, 70, 116, and 57 persons were hired fromoutside the Company to fill the lesser paid welder vacan-cies they had sought.Examination of Respondent's Group Exhibit 16, theminutes of various meetings between the Company andUnion wherein certain employee grievances relating totransfer requests were discussed, in the context of otherrelevant materials in evidence, again shows a mixedresult. The Respondent successfully resisted the volun-tary downgrade attempts of Donald Welk,50TerranceMaleshafsk,5s and Arthur Adway.52Another employeereferred to in that exhibit, Joseph Mile was given the de-sired transfer, but for medical reasons. However, em-ployees Cary Mermal, Larry Janka, Paul Wellna, andMerton Gruss received voluntary downgrades throughthe grievance procedure. The Respondent, however, diddelay the transfers of Wellna, Mermal,s5and Bruss untilqualified replacements for them could be found.54 JohnEvseichik, another employee who had made known hisdesire for a voluntary downgrade in 1971, was not ini-tially successful, his transfer having been resisted by theCompany.Nonetheless, as of May 21, when the strike began,there were a total of 282 transfer requests on file fordowngrading into the various positions covered by thecollective-bargaining agreement. These included 21 forthe job of janitor.The present language of the most applicable contractprovisions quoted above, articles 6.6 and 8.2, have re-mained unchanged since the contract of June 1, 1974, al-though the Respondent, during the 1977 negotiationsleading to the current agreement, unsuccessfully attempt-ed to obtain changes in art. 8.2, the principal of suchproposal having been as follows:In the event an opening occurs in a job classifica-tion for which there is not then an employee whohas on file an active Transfer Request for such jobwho could be equally qualified to fill such job, theCompany may fill such opening by hiring a newemployee.0o In 1967, when Welk's grievance arose, he was needed at his gas cut-ter's position.s" In 1971. Maleshafske's grievance concerning his inability to transferto a lower rated position was disallowed because he had receised histhen-current job after having filed many transfer requests, but also>. inter-estingly, because the existing vacancies for the desired position had beenfilled by more senior employees on downgradexZ Although the Respondent disputed Adway's right to a soluntarNdowngrade. his grievance was withdrawn in 1971 as he was oln lasoff atthe time and the job in question had been eliminateds A subsequent effort by Mermal at dow ngrading was unsluccessfuls4 Respondent's Exh. 16(o), the Respondent's minutes of the third stepgrievance meeting of April 15. 1975. shows prior inconsistent positionsby both the Company and Union The Respondent"s spokesman at thatsession stated, in effect. that art 8 2 of the contract has always been inter-preted to honor only upgrade transfers-a positrlol iompletely) upposll eto that taken by the Respondent in the then-pending Archie McDonnellarbitration proceeding The union spokesman, Latus, replied that theUnion felt that art 8 2 applies only to promotions and mentiion,l nothinigabout the Iransfer system The compan) representatile anssercd that airt2 had always applied to the transfcr request procedure The t inion, ofcourse. is not hound by the aiccuracy of the Respondent's mlinuics )DECISIONS OF NATIONAL l.ABOR RELATIONS BOARDAccordingly, in the 1977 negotiations, the Respondentwas not able to change the language of the contract toenlarge its ability to "hire from the street."5'5It would not be practicable to detail here the minutesof the various meetings between the Respondent andUnion on the matter of voluntary downgrading duringvarious negotiating sessions since 1964, except to notethat the Union continued to press its view that employ-ees should have the option clearly reserved to down-grade themselves and the Respondent's representativescontinued to express that there would be no change inthe downgrading system and to reaffirm its reluctancethat the skills of experienced employees be lost throughsuch a mandatory process. At the same time, as noted,the Respondent attempted unsuccessfully to clarify andexpand its authority to hire outside persons in preferenceto those in the transfer pool who sought downgrades.There is no language in the record concerning down-grading that is analogous to the intent contained in thefirst sentence of article 8.2, that "The Company agrees tofill higher rated jobs whenever possible by promoting itsown employees."Accordingly, I find that the parties did not formallycontract that the transfer request system must be used forvoluntary downgrades.Nonetheless, even in the absence of specific contrac-tual agreement, it is settled that work practices maybecome an integral part of the employees' terms and con-ditions of employment, not lawfully subject to unilateralchange in the absence of bargaining.B. Discussion and Concluding Findings1. The alleged unilateral change in the Respondent'spolicy concerning voluntary downgrading ofemployeesFrom the entire record, it appears that although theUnion was not successful in compelling the Respondentto agree to specific contractual language establishing aright by employees to voluntarily downgrade themselvesby April 27, 1978, when the Respondent's announcementof a new policy on this matter was made, such a practicehad evolved by custom and usage into a term and condi-tion of employment.Although the Respondent, through the years, did un-evenly resist conceding such right and, as shown, has de-layed and denied the granting of such requests, the prac-tice nonetheless grew. In the first I months of 1977, theyear before the Respondent's disputed policy became ef-fective, there were a total of 60 voluntary downgrad-ings-21 between January 1 and May 31, and 39 betweenJune I and November 3. This compared to 17 such trans-fers in 1975 and 21 in 1976. The natural result of the ex-panded use of this procedure was the increased belief byemployees that it was available and that it could be suc-cessfully used, on the basis of seniority, to obtain trans-"5 The transfer request system was first incorporated into the collec-tive-bargaining agreements with the June 2. 1968. contract under formerart. 9.3. The relevant language of what is currently art 6.6 came intobeing with the June 5, 1971. contract, set forth under what was then art7.6. With the 1974 contract, art. 9 3 became art 8.2 and art 7 6 becameart 6.6. both provisions remaining unchanged thereafter.fers downward. This is statistically demonstrated in thatfrom a unit of about 650 employees on May 21 when thestrike began there were 282 transfer requests on file fordowngrading to various bargaining unit jobs, including21 for the position of janitor.56Of the II incumbent jani-tors in March 1978, 7 had been downgraded voluntarilyinto their positions by use of the transfcr pool. Of theothers, the most recent janitor to have been hired fromoutside the company had begun his employment in De-cember 1969. Also illustrative of the extent to which vol-untary downgrading had become established wasSpitzer's testimony that since his arrival as employee re-lations manager at the Milwaukee plant on August 1,1977 he had no personal knowledge of any requests forvoluntary downgrading that had been denied, prior tohis announcement of April 27, 1978.The Respondent, too, recognized on April 27 that itwas embarking on a different course. Unlike Manufactur-ing Manager Washam, who when assertedly imposingearlier moratoria on downgrading, had not deemed itgermane to tell the Union or the affected employees,Spitzer, on April 27, did find it advisable to call inRimert to announce such restrictions. Spitzer also con-ducted a series of meetings that same day with the plantsupervisors on all shifts in order to explain the morestringent policy to them and to announce that the Re-spondent's method of administering the transfer requestprocedure as to voluntary downgrades was beingchanged. Thereafter, all requests for transfer would nolonger be administered by the general foremen, but, forthe first time, would have to be approved by Spitzer'soffice.I also do not credit Washam's testimony that on twoprior occasions, beginning in mid-1976 and again in mid-1977, he had twice suspended all granting of transfersdownward for months at a time in order to meet the Re-spondent's business needs. Washam admittedly had notinformed the Union or the affected employees that therewould be no voluntary downgrading for the stated peri-ods. Therefore, no one knew of them and potentialgrievances were avoided. In addition, the duration of thesecond moratorium was open-ended as it also included inits scope the policy announced by Spitzer to Rimert onApril 27. Accordingly, extrapolating from Washam's tes-timony, this asserted moratorium had been in effect forabout 10 months before Spitzer announced it to theUnion and supervisors, while concurrently changing theprocedure whereby such requests were to be approved.In the meantime, from June 1 to November 3, 1977roughly the first 6 months of the said moratorium, 39 re-quests for voluntary downgrading were allowed.Further, it would appear that the Respondent, in an-nouncing its new policy curtailing voluntary downgrad-ing in April and May, not only created exceptions whichwere substantially more stringent than those previouslyapplicable, but then proceeded to disregard them. Ac-cordingly, although Spitzer, on May 9, told the unions6 As of May 15. when Leonard Wilson, hired from outside the Com-pany, began to work as janitor, transfer requests to fill that position onvarious shifts had been filed by 20 employees As janitor is the unit posi-tions with the lowest classification, all were seeking to be downgraded.540 CATERPIII.lAR IRACT-(R CO()committee that exceptions to the new restraints ondownward movements would be afforded on a case-by-case basis and that family circumstances and health con-siderations57could be cognizable exceptions, no effortwas made to determine whether any of the 20 employeeswith transfer for janitor pending in the pool qualified inthese categories. This readily could have been done bychecking the space provided on each transfer requestform where the employee states his reasons for seekingjob reclassification. Instead, the Company proceededwith its original purpose and, in less than 1 week, hiredLeonard Wilson from outside. It was only after Wilsonhad filled the one janitorial vacancy that Spitzer askedthe Union to designate which employees in the pool theUnion believed should have an exception under the newdowngrading policy. Spitzer, in his testimony and theRespondent in its brief, make much of the fact that theUnion did not then respond by stating which employeesqualified and by not then demanding to bargain on thismatter. Yet, at that point, the Union was confronted withan accomplished fact and there was little left to discuss.By the time of Spitzer's inquiry, all pending employeereasons for transfer to the janitor's position had been ig-nored and Wilson already had the job.58The extent of this policy change and the abruptnesswith which it was put into effect was exemplified in theexperience of elevated welder Michael Johnson. On May5, 1978, Johnson was encouraged by General ForemanGlenn Van Tine to "think about" a transfer request hethen had pending for demotion to welder "B," as he hadthe necessary seniority to be able to get the job. On May8, after considering the matter as the vacancy had oc-curred on a shift other than that requested, Johnson toldVan Tine that he would accept the downgraded position.Although Van Tine originally replied that he wouldnotify Johnson's supervisor that he had taken the job,later that day Van Tine informed Johnson that he didnot have the job because "we couldn't downgrade any-more," and would fill such vacancies by hiring peopleoff the street.Also indicative of the abrupt policy turnabout wereSpitzer's testimony that the voluntary downgrading ap-proved for Donald (Howdy) Czerniejewski in October1977 would not have been permitted under the policyannounced on and after April 27, 1978, and, as noted,that the voluntary demotion of Ollie Brooks was ap-proved in August 1978 only because his relevant transferrequest had been filed before the new policy was an-nounced.The contract language quoted above from art. 8.2, andparticularly 6.6, does provide for and anticipates thats; As art. 35 of the collective-bargaining agreement provides for re-classification of employees for reasons of health, granting transfers down-ward on that ground is not actually a voluntary downgrade within themeaning of arts. 6.6 and 8 2 of the contract, the type of reclassificalion inissue hereSs Spitzer testified that in no event would Wilson's employment havebeen terminated. hut he might have been moved to a different positionwithin the Company even if this required training him at the Respond-ent's expense Such action still would have afforded Wilson preferentialtreatment as compared to other employees and possiblN could have cre-ated a situation interfering with the upsward or do\ ns. ard progression ,ifemployees elsewhere in the Companythere would be voluntary downgrading, but does not re-solve the basic issue which is whether such downgradingis a matter of right. Unlike the situation in the ArchieMcDonnell award, which related to promotions, the Re-spondent did not contractually commit itself to fill lowerrated jobs whenever possible by downgrading employeeswho requested same. The arbitrator in the McDonnellaward strongly relied upon this precise contractual com-mitment in the first sentence of article 8.2 of the agree-ment in concluding that the transfer pool must be usedwherever possible to fill vacancies in higher rated jobs.However, as that award did not consider voluntary de-motion and as there is no corresponding language in thecontract which would require the Respondent to filllower rated positions by downgrading, contrary to theGeneral Counsel and Union, I do not consider thataward germane in reaching my conclusion that the par-ties, through usage, had gradually developed a generalpractice of voluntary downgrading which by April 27,1978, had evolved into a condition of employment notlawfully subject to unilateral change.The matter of just when employee use of the transferpool in voluntary downgrading metamorphasized into aterm and condition of employment is not free fromdoubt. The Respondent's voluminous records show yearsof formal opposition to the Union's persistent urging thatemployees be formally afforded the right to downgradeand the practice was uneven in its application.There also was a difference between distant and recentpast practice. While, as demonstrated, a number of em-ployees who had sought voluntary downgrading throughuse of the transfer pool were delayed or passed over, anumber of instances, as, for example, in the 1967 applica-tion of Donald Welk, had occurred years before the timeof the hearing. In the meantime, use of the pool for suchpurpose had increased so that, as noted, by the first IImonths of 1977, the number of voluntary downgradesapproved were sufficient in number to have affectednearly 10 percent of all unit employees.59The practicehad so grown that Spitzer, in early 1978, was constrainedto consult with longtime company officials such asPeplow and Clancy to learn whether the Respondenthistorically had exercised restraints in this area.I find that union committeeman Lee's credited testimo-ny supports the Union's contention that, on earlier occa-sions, when the Respondent deemed it necessary forbusiness reasons to avoid filling vacancies by downgrad-ing employees from the pool, it would explain the situa-tion to the Union and defer making such transfers withthe Union's consent until a more propitious time. Leetestified that such an instance occurred in October 1976when Manufacturing Manager Washam explained to himand certain elevated welders that because of the produc-tion requirements of the time, transfers downward wouldbe delayed, but not denied. Within 2 to 4 months thereaf-·' While sonime employees. such as elevated welders Piche. I. oe. andCorbhin., ere passed ovcr many times v hile awaiting voluntar, denmo-tion, an appreciable number of others concurrently received requcetcd as-signments dowunuard As admnl istraltr-ln-p ossessilon of the transtfer pool,the R espondent unqulestionahl cnjloNed considerable pra.ti.iil Ikltitude inslc"Ctillg CmpIhloseO for mocmnit llll apv'i.rd inam downsllards541 I)}I (ISI()NS ()1 NA'II()NAI I .AL()R RIEL Al()NS B()ARI)Icr, two of the three elevated velders ewho attended themeeting with Washani were reclassified downward as re-questeldAs w as done during the Archie Mcl)onnell arbitrationhearing, a number of grievance settlements were intro-duced to demonstrate that such settlements did notalways compel the Company to approve requested vol-untary downgrades or to immediately grant them. TheRespondent, in fact, argues that it is a weakness in theGeneral Counsel's case that there were only a limitednumber of grievances in the Union's files preservedthrough the years, on the matter of voluntary downgrad-ing and that the Union had not been uniformly successfulin obtaining settlements on terms satisfactory to itself.This point, however, was appropriately addressed by thearbitrator in the Archie McDonnell award, as follows:The settlement or withdrawal of a grievance is initself an ambiguous act. An employee may express adesire not to process the grievance further, or thesettlement reached may be a satisfactory resultgiven the time and expense involved in arbitration.Moreover, it is impossible to tell if the reason forthe grievance's resolution related to the merits ofthe particular grievance or to other matters .The mere failure to appeal or arbitrate a grievancealone is not necessarily proof of union acquiescencein the Company's position.Elsewhere in the award, the arbitrator noted that thegrievances filed "indicate a continuing Union objectionto the Company's practice, whatever their precise resolu-tion." Also, an absence of grievances in a given areamight suggest that the problem had not been conspicu-ous.Having concluded that by April 27, 1978, the employ-ees' right to use the transfer pool to obtain voluntarydowngrading had become a term and condition of em-ployment not subject to unilateral change by the Em-ployer, it is found that the Respondent's one-sided re-strictions on this procedure, although not unlawfully mo-tivated within the meaning of Section 8(a)(3) and (1) ofthe Act, cannot be justified on grounds that it was de-signed to improve operational efficiency and reducecompany costs at a busy time in the plant's history.Rather, the issue involves the Respondent's obligation tobargain collectively with the Union over changes in theuse and administration of the transfer request procedurefor obtaining voluntary employee downgrading. As theBoard noted, in relevant part, in Dixie Ohio ExpressCompany: 60We are not to be misunderstood as holding thatthe Respondent may not eliminate existing ineffi-ciency in its business operations until first securingthe consent of the Union. We do hold that, al-"o 167 NLRB 573, 574 (1967), enforcement denied 409 F.2d 10 (6thCir 1969) In Dirxie Ohio Express, the Board found that the Respondentunilaterally effectuated certain operational changes resulting in a one-Ihird reduction in cosls, but thereby had terminated 15 exisling jobs with-oul ginrig the uioin an oipportunity 1to bargain. Also, see I,tnterrdutnPrinting and Litho Corp. 223 NL.RH 371) 372 (1976); 4wrcv Boaker/e. Inc.217 NL R 730, 733 11t975)though the Respondent had the right to determinethe need for a reorganization of its operations alongmore efficient lines, the Act imposed upon it the ob-ligation to notify the Union of its reorganizationplan and to afford the Union an opportunity to ne-gotiate concerning changes in the plan itself, themanner and timing of the implementation of theplan, and the effects of the changes on employeesContentions that as long as a business change that af-fects conditions of employment is economically advanta-geous to the Employer the statutory duty to bargainwith the employer's representative is inapplicable havelong been rejected.The Respondent's reliance on Westinghouse ElectricCorporation (Mansfield Plant),6Iand Henry Vogt MachineCo.,62 is misplaced. In Westinghouse, supra, the Boardfound that there had been no departure from the normwhen the Respondent let out thousands of subcontractsfor work, and, as such activities had constituted nochange in the Respondent's usual method of conductingits manufacturing operations, there was no duty to bar-gain with the recognized Union on this matter. Contraryto Westinghouse, in the present case it has been conclud-ed that the Respondent had unilaterally changed thetransfer request procedure for voluntary downgradingand is obliged to bargain on the matter. In Henry VogtMachine Co., supra, Respondent had long exercised inde-pendent discretion as to whether it would grant Christ-mas bonuses and in what amounts. Unlike the presentmatter, there had been no reference whatever to suchbonuses in the contract and, before raising the issue, theUnion had not sought to bargain on the matter in ap-proximately 27 years. In those circumstances, the Boardfound that the Respondent's refusal to accede to theUnion's quickly dropped proposal, that Christmas bo-nuses be made part of the contract, merely constituted amutual understanding that the previous discretionarystatus of the bonuses would remain. In the presentmatter, some contractual reference is made to voluntarydowngrading in article 6.6, and the Union and Respond-ent, through the grievance procedure and in contract ne-gotiations, have consistently bargained on the matter indispute.I find no merit to the Respondent's contention thatunder Radioear Corporation,63the Union had waived itsright to bargain over any change in the system for vol-l' 150 NLRB 1574.62 190 NLRB 122A: 214 NLRB 362 and 199 NLRB 1161 In Radioear Corporaoion, theBoard construed a broadly phrased zipper clause in the context of ihenegotiating history of the parties as being a conscious waiver of theUnion's right to bargain with regard to certain bonus awards. ChairmanMiller and Member Penello, with Member Kennedy concurring, rejecteda "rigid" application of the rule that waivers of bargaining rights must be"clear and unequivocal" and found that the continuing obligation to bar-gain must be considered in connection with various factors including: (a)the precise wording of, and emphasis placed upon, any zipper clauseagreed upon: (b) other proposals advanced and accepted or rejectedduring bargaining: (c) the completeness of the collective-bargainingagreement as an integratiloi-hence the possible applicability of the parolesidence rule. and (d) the practice by the same parties. or other parties,under other collectivec-bargaining agreements.542 CAI' FRI'II I AR 'IRACI()R ('()utntary demotions I 'he RcspondclIt here argues tlhat asthe collective-hbargaining agreement contained a "zipper"clause and broad reservaltiao ns of iniallagerial fun lilin I4and as the Union had not been successful inl prior con-tract negotiations in ohtaining company agreement thatemployees might demote themselxes as a matter of right.the Union effectively had waived its right to bargain onthis matter during the term of the contract.lThc record reveals that during the contract negotia-(ions in 1918 and 1971 union proposals that employees hepermitted to demote themselves to desired jobs were re-jected However, a practice of affording voluntars de-motions, anticipated in the contract. continutled anidduring the 1977 contract negotiations, the Respondentconversely was unsuccessful in its efforts to achieve nhm-guage providing greater flexibility in hiring from thestreet :"I find that there was no waiver under RaHdlocr as,unlike that matter, the Compans and Union here did notlay to rest the matter of employees' rights to voluntarydowngrade during contract negotiations. Article 6.6 ofthe contract. as noted, expressly specified a methodl ofcompensating emrployees whho had been voluntarilydowngraded. anticipating the occurrence of samne, and, inthe 1977 negotiations, a specific restriction was agreedon upgrading and downgrading when it was resolvledthat employees who had decided not to keep a job ob-tained through the transfer pool could not again applyfor the same position until 6 months had elapsedThrough the 1968, 1971. and 1977 negotialions, eachside had attempted without success to obtain contractlanguage more directed to their respective interpretationsof the transfer request system. As demonstrated, volun-tary demotions continued on an ever-increasing basisuntil, during 1977, they had become a major factor suffi-cient in number to have affected nearly 10 percent of theunit. Grievances on the refusal to grant voluntary demo-tions also continued to be processed through the years.While not all were not settled to the Union's satisfaction.before April 27, 1978, the Respondent did not make blan-ket refusal to consider requests for voluntary demotionas contrary to the contract. This was exemplified by theAugust 1978 resolution of the Ollie Brooks grievancewhich was settled when his requested transfer downwardwas approved as filed prior to the imposition of the Re-spondent's new policy.'4 Art I 6 of the conltract provlides that "The Company resecr"cs ioilself all ofr he regular rnd customary functions of mallaCigement l hichare not expresls limited or released hy the terms of this Agreemenl'.Art 9--Conienl and Duralionl of Agreement-par 1, is as follows:This labor agreement. with Exhihit A "Job Descriptilins. I.aborGrade Structure and Rairing Point Evaluatins." Exhibit It "Appreil-lice Wage Schedule." Appendices A through t:. Agreemenl. I.lsur-ance 'tPlan Agreemenltl and t'ensionI Agreemenl of esen date hcre ilhcosers the entire area of cotllectie hargaining hetween the Compalyand the I Inion for the duratiotn (f the agreement,s1 he RespoIdeti did obtain anl aillelldrnllnt o a rl 82 of the agree-menil to the effecl ih li all cnplosce he xohluinllarilk returnls 1o hi imllle-dlalels held fiirmcr Iob from ai posilioln libtatiel Ibrough the triansfer requestl sItem c;Illnl t againll ippl I;fr ithal saame c llallssiticlol for 6 loniilthtfrom the date of his, %olttitrN remo.al From the broad laiinguige uscltd iiithis licx-t to-.asl restriction vould appls lo all soluiI.tary tritsiers s.helherthe abanldoed cliltr.ltllllt l hael Iee i o ilil upgraied or doiv.w gradidl Ip-sitionAccordingly, I find thait there was no vs aiv er b\ tlheUnion of its right to bargalin onl this issue.''For the above reasonl. iI is ct)onclulldd that b, .r-nounceing and implementing its niex policy restrictinig tiheuse of the transfer pocil system Io achieve ' tciliuntary de-motions hy employ ees in lhe I;imanner hererti described,the Respondent unilaterally cll;hanged what, by April 27.1978, had become a terni ;andl c ondition of enlploincltlin violation of Section 8(a)(5) aind (1) of the Act2. The unfair labor practice strikeThe General Counsel and lnitiori contend that the re-fusal of approximately 6(K) emplolees to work from thestart of the 10:48 p m shift otn May 2. 1978, unitil thistart of the same shift on Maay 22, a:ls catlsed b I lit Re-spondent's unlawiful corduict in unilalterally charlging Ihetransfer request system affecting voluhitary dow ngradinlg,and, therefore, was anr unfair labor practice strike.Summarizing, Rimert first learned of these new rcstric-tions on April 27. 1978. aind they were coinfirmled bySpitzer to the entire committee before the start of third-step grievance meeting on Ma '9 1This xN s followccl hbthe hire of Leonard Wilson t'roll o1tldle is jalnitor tnltMay 15 and the filing of the Tomkicwicz policN griCx-ance in protest I day later. At the May 21 uniort meetingcalled to explain the foregoing situationl andre ollther ultiomatters to the membership. the employees expressed out-rage at the restriction of the xolhlitar\ denilotirio proie-dure. When urged by the union leadership to pftrsue thisdispute through the policy grievance that had been filed.the employees angrily refused alnd decided to strike, Al-though various other matters had beel noticed for con-sideration at that meeting, the employees' heated reactionto the Respondent's unilateral conduct dominated thecourse of the session. Even after the strike began, theemployees, on the night of May 21 and early on May 22.resisted the urging of certain union officials to return towork in continued protest of the Respondent's action.In accordance with the foregoing. I find that the strikewas caused by the Respondent's unlawful action in uni-laterally changing the transfer request system affectingvoluntary demotion ard, therefore. was an unfair laborpractice strike from its inception.3. The discriminatory discharges and suspensions ofstriking employeesOn May 26, 1978, because of their participatiol in theunfair labor practice strike on May 21-22, 1978, the Re-spondent discharged employees Mike Perkins, PaulWellna, and Steve Tomkiewicz. and suspended TerranceMaleshafske and Wayne Moses for 60 days each At thesame time, Frank Dobron and Michael Johnson receivedsuspensions of 45 and 30 days, respectively. The Re-spondent, as noted, argued throughout that these em-ployees were lawfully disciplined for haxil g participatedin an unprotected strike during the term of a collective-bargaining agreement which contained a "no-strike. no-lockout" provision anld a griev'nlce-arbitraliorn proce--; lh. hut, r hl/ (iNtyjp;. 21s NI RHI 2" l174l. moditicd 210(,Nl RKl W41 I)tCISIO()NS ()F NATIIONAI. I.AB()R RE.IATI()NOS H()ARI)dure The Respondent further contends, however, thateven if concluded that its conduct in unilaterally chang-ing the transfer request system as affecting voluntary de-motions was unlawful and did lead to an unfair laborpractice strike, as found, participation in the strike bythese employees was still unprotected activity underMastro Plas.tics Corp. v. N.L.R.B.,"7as modified byArlan's Department Store of Michigan, Inc. 68In Mastro Plastics, in considering when unfair laborpractice strikers may be disciplined for their actionswhen their contract contains a "no-strike, no-lockout"provision, the Supreme Court held that such strike activ-ity must be in protest of "unfair labor practices destruc-tive of the foundation on which collective bargainingmust rest." The Board later ruled in Arlan's supra, that"only strikes in protest against serious unfair labor prac-tices should be held immune from general no-strikeclauses."69In determining whether particular unfairlabor practices are sufficiently serious to apply to MastroPlastics, the Board has avoided any precisely worded testand evaluates each case on its own facts.I have reviewed the various cases cited by the Re-spondent in support of its position that the unfair laborpractices found herein are not sufficient to warrant pro-tected strike protest. The Respondent, in its brief, citedthe Board's original decision in The Dow Chemical Co.,70as the authority it considers to be factually closest to thecase at bar, if an 8(a)(5) violation were held to have oc-curred. 7'In the 1974 Dow Chemical decision, the Board major-ity found that the Respondent had violated Section8(a)(5) and (1) of the Act by unilaterally announcing andscheduling a change in the work schedule of the employ-ees in its latex department from a 7-days-on-and-2-days-off workweek to a 5-day-on-and-2-day-off week, as suchchange in the employees' work schedule was not sanc-tioned by the contract. The Board found, in accordancewith Arlan's Department Store, supra, and Atlantic Rich-field Company,72that the Respondent's unlawful unilat-eral conduct "was not of such serious nature as to be de-structive of the foundation of which collective bargain-ing must rest." It then was found, inter alia, that the Re-spondent did not violate the Act by discharging thestriking employees.However, after the Respondent's brief in this matterwas filed, the Board issued a supplemental decision in thesame Dow Chemical Company, case,7" wherein a major-ity, as a deterrent to hasty strike action, affirmed a con-tinued intent to adhere to the "Mastro Plastics/Arlan'sformula." However, revising its earlier findings, theBoard, in the supplemental decision, ruled that the unfair' 5(0 U S 27()(1956),I 1i3 NlHRB 8t}21l Nl.Rti ait 0(7. vupra71 212 NLRH 31 (1974)7' See Re'p hr p 5772 199 NLRII 1224':' 244 NilRH No, 129 t'his supplcmenltal dccisioiil w;ls issued lfilhko-nmg remand by Ih S. Ciurt ffI Appeals fior IhI third Circuit at 530 t:2d 265 (1976), ceri dallied 429 S S3 84 (1976) '-he toLurt did 11t1 dislurhthe 8(a)(5) iied (1) finding hiecd om Umillcral chaniige of i .tork schedulchut aked the BHoard. , amilng oitler Ihings. io rIcva ll ui the cOtrlllnuel d ip-plicahility ol the I4raln' Dlparnimcll Store nSlt dificaiiill ii t .o itrr, Plolul,(orplabor practices in that matter were serious within themeaning of A4rlan' and had precipitated the strike. TheBoard concluded that in such circumstances, the Unionwas not obliged to complete the steps of the grievanceprocedure or to make a written request for arbitration.In accordance with the Dow Chemical supplementaldecision, it is concluded that the unfair labor practices ofthe Respondent herein were serious within the meaningof Arlan's Department Store and that the strike of May21-22 was protected. Both Dow Chemical and the presentcase involved unilateral changes of established terms andconditions of employment in violation of the Respond-ent's duty to bargain with the employees' recognizedrepresentatives and, accordingly, go to the essence of thebargaining relationship itself.Having found that the strike was an unfair labor prac-tice strike from its inception on May 21, 1978, in protestof the Respondent's unilateral precipitating action, it fur-ther is found that the terminations of Wellna, Tom-kiewicz, and Perkins, and the suspensions of Maleshafske,Moses, Dobron, and Johnson, all unfair labor practicestrikers, occurred in violation of Section 8(a)(3) and (1)of the Act. 744. The union offices of Tomkiewicz and Wellna asadditional ground for their dischargeThe General Counsel, citing Board decisions in Preci-sion Castings Company, etc.,75and Gould Incorporated,76contends that their discharges of Wellna and Tom-kiewicz further violated Section 8(a)(3) and (1) of theAct as such action also had been taken because theywere union officials. In this, the General Counsel relieson the fourth criterion for discipline set forth in thememorandum prepared by the Respondent's labor rela-tions representative, Langford, memorializing the deci-sions for disciplinary action taken by company officialsfollowing their May 25, 1978, meeting on this matter.The fourth criterion, which was applied to Wellna andTomkiewicz alone of the seven employees slated for dis-cipline, reads as follows: Was "Union officer (with in-cumbent duties to avert/discourage wildcat activities...yet actively participating in action)." A note at thebottom of the memorandum identified Tomkiewicz asone of five members of the Local 806 bargaining com-mittee and Wellna as second-shift chief steward(plantwiide). While this memorandum was not given tothe Union, the four standards used in determining thereasons and extent of discipline to be afforded theseseven employees were furnished.The Respondent denies that Wellna and Tomkiewiczwere terminated because of their union offices. The fourcriteria used had been designed as means of determiningwho the leaders of the strike were, and that all of thesecriteria had been upheld as permissible standards for dis-cipline in prior arbitration proceedings. The fourth crite-rion had been selected with the understanding that sinceunion officers were recognized as leaders generally, it is74 Also iee N.,orth Iasrt OAlula/ltom (it ,r lanujau(lurmlg (wolpunl. 21hNI Rit 1158 (1978). uppllenc letig 2lO1 NIRH 135 (19771" 231 NI.RI 18i7,i 217 NI RB 881, elIf,,rTeitcTii dtIlled l 12 I: 2d 728. z(d Cir (197L)544 CAl'FRPILI.AR TRACIFOR C( ).reasonable to infer that union officers who participatedin what the Respondent considered an illegal work stop-page also were acting as leaders during the strike itself.The Respondent argued that other union officials whodid not work during the strike were not disciplined andurged that it should be noted in evaluating the memoran-dum that Langford, who had prepared it was then newlyarrived to the labor relations field, had only summarilydescribed the criteria employed, and that it was highermanagement, not Langford, which had established andapplied the standards in question.In Precision Castings Company, supra, and Gould, supra,the Board found that the Respondents had violated Sec-tion 8(a)(3) and (1) of the Act by disciplining certain em-ployees who had taken part in unprotected strikes, be-cause of their status as union officials.7The present matter is particularly distinguishable fromPrecision Castings and Gould, of course, in that here ithas been found that the disciplined employees had par-ticipated in a protected unfair labor practice strike,rather than the unprotected strikes in those cases. None-theless, I would conclude from the fourth criterion, asused and explained to the Union, that the Respondenthad violated Section 8(a)(3) and (1) of the Act by dis-charging Wellna and Tomkiewicz because of their statusas union officials, even if the strike were unprotected.The future of Precision Castings and Gould has beenopened by the recent decision in Rogate Industries,Inc.,78where the full Board considered whether state-ments by the Respondent, referring to certain dischargesas union officials in connection with the actions takenagainst them for participation in an unprotected strike re-flected an unlawful motive. Members Penello and Trues-dale79found that as the discharged union officials hadparticipated in an unprotected strike, they were subjectto termination. They would not there consider the Re-spondent's statements identifying the individuals' unionstatus among reasons for termination as indicative of un-lawful intent "inasmuch as those statements merelypointed out that, despite the contractual 'no strike'clause, these union officials had acted in derogation ofthe contract in joining the strike."80Member Murphy, concurring, found Precision Castingsand Gould to be inapplicable to Rogate, and held that thedecision to discharge had been based on the individuals'strike activities, and not "solely because of their status asunion officials." While finding that an employer's refer-ences to discharges as union officials may be evidence ofunlawful motivation, under the facts of Rogate, suchstatements by that Respondent did not suffice to establishsame.Chairman Fanning and Member Jenkins, in their jointdissent in Rogate, noted that the contract there did notplace any additional burden on union officials in theevent of an unauthorized strike and found that the "Re-71 In the present case. unlike Precirion Castings and Gould. there wasno specific language in the contract obligating the Union to take actionto end such a strikean 246 NLRRB No 143 (1979). See also the ver, recent refusal of theU S. Court of Appeals for the Third Circuit to enforce Gould, vupra7' These members, consistent with their dissenllt in Gould, svould haseoverruled Prerciion Cu(atingi"n 246 NIRH No 143, vupruspondent's relation of its disciplinary action to the unionstatus of the targets of that action" constituted clear ad-mission of unlawful motivation indicating violation of theemployees' statutory rights.Precison Castings and Gould remain binding Board lawand it is established that union officers may not be disci-plined for engaging in a strike, whether or not protected,merely because of their union status.8tFrom the testimo-ny of the Respondent's arbitration manager, Fitzpatrick.that at the May 25 meeting when the disciplinary meas-ures were decided he had declared, in effect, that electedunion officers are generally. per se, leaders who, if on thepicket line, could be deemed strong participants in thewildcat activity; Langford's memorandum of the May 25meeting which set forth union officer status as a factorfor discharge and identified the union offices held byTomkiewicz and Wellna; Spitzer's statement on May 31to the union committee in explanation of that criterionthat Wellna and Tomkiewicz were, in part, dischargedfor being "union officers" who had not met their respon-sibility of getting people back to work; and the fact thattwo of the three persons discharged were union officials.it is concluded, giving the Respondent's words theirusual meaning, that a material consideration leading tothe discharge of Wellna and Tomkiewicz was their statusw.ithin the union.82Accordingly, it is found that even if the strike hereinwere not protected, the Respondent by relying in part onthe union positions of Tomkiewicz, and Wellna in dis-charging them, violated Section 8(a)(3) and dischargesare unlawful.8a5. The applicability of deferral to arbitrationThe respondent, in the second and third affirmativedefenses to its answer and in its brief, argues that thisentire matter should be deferred to arbitration under theprinciples adopted in Collyver Insulated Wire, A Gulf andWestern Systems Co.84In its meetings with the union onMay 23 and 24, 1978, the Respondent had offered to ex-pedite such a proceeding. The General Counsel andunion, having submitted these issues to the Board, op-poses arbitration.In Northeast Oklahoma City Manufacturing Compa-ny,85the Board ruled:Whether or not the Respondent's changes in thepayment of bonuses and its conceded delinquencies,' See also General Motors Corporarion. 218 NLRB 472 (l975L Indanau& Michigan Electric Company, 237 NLRB 226, enforcement denied 5I'9F 2d 227 (7th Cir 1979)1' A, norled. unlike Precision1 Ca,rings and iGould e.en If the 0 rike hadnot been protected, there vias no contractual language requiring theUnion to take steps to end the strike-" N.lR .B Whirrn UachihneI WorAs, 2(4 F 2d 881. 885 i' I Cir1951)". 192 NR.KH 837 (1971)."' 230 NLRB 135 (1977) In Northeast OAluhoma Citv. Iht clmplaintalleged that the respondentl biolaied Sec 8(a)(5) and (ll and Sec 8(a)(3)and (l1 of the Actl respectoiely) by failing to pay huituse and hb di,charging 12 employees A,,ho sIrutk allegedly a.ser the failure if the re-,plondenlt Ilt make such timels parrmnletis Ihe trike in that millter ic-curred during the term lof a onlliract Ihatl co.llued a nol-,trike Jlaulle aTidprosided for a grlcx alne-arbilratllon prlocedure545 I)Et (ISI()NS ()F NATIONAL l.ABOR RELATIONS BO()ARI)in such payments violate Section 8(a)(5) is an issueinvolving not only the "private" contractual rightsof the Respondent and Union, but also the quiteseparate rights of the employees to engage in con-duct ostensibly coming within the protection ofSection 7 of the Act. In such circumstances, weperceive no just basis for deferring this case to arbi-t ration:..:l Sce (,; m'lrul .lnerlan lrrtnporalrlton (;orporltnl. 228 NIRB808 (1977) Chairman IFanning would nol defer the 8(a)(5) allega-till-s it, arhilraltilon irrLspeclisc of Ihe presence of 8(a)(3) and (I)allegalitnls See Ihis and Mcnlber Jenkins' dissenting opin min Roi,Robtm,,i. Inc, 1-. da/h/a Ro Rob,hino,, C(hevrolet. 228 Nl.RH 828( 1977)In Alfred M. Lewis, Inc. v. N.L.R.B.,86the U.S. Courtof Appeals held that:...arbitration concerning the propriety or fair-ness of the Company's policy after it had been putinto effect was not a substitute for bargaining be-tween the Company and the Union as to whetherthe policy should be adopted in the first instance.An essential aspect of the Union's role in collec-tive bargaining is its right to be consulted by theemployer about mandatory subjects of bargainingand to make comments, objections, or suggestionsto the employer before action is taken. This is apractical mechanism to insure the stability of indus-trial relations. The Board correctly held that theemployer disregarded it here. It would wholly un-dercut the duty to bargain if the employer were al-lowed to act with reference to a mandatory bar-gaining subject and then simply defend its actions ina later arbitration hearing.As it has been found that the Respondent had violatedits bargaining obligation by unilaterally implementingchanges in the transfer request system without bargainingwith the Union, had unlawfully discharged or suspended7 employees in violation of Section 8(a)(3) and (1) of theAct for engaging in a protected strike protesting suchconduct, and had further violated Section 8(a)(3) and (I)by terminating two of these employees because of theirofficial status in the Union, in accordance with theabove-quoted authority, I find no basis for deferring thismatter to arbitration.IV. I HIE FFF IC OF TrHF UNFAIR IABOR PRACTCICSUPON (OMMI:RCIEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the Respond-ent's operations described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof." 8 587 F2lI 4(1) I9lh Cir 1978), enmfg i relesva nt part 22t Nl.RB 757.758 (1'177)CONCI USIONS OF LAW1. Caterpillar Tractor Co., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Local 806, Allied Industrial Workers of America,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance employees, includ-ing apprentices and probationary employees employedby the Respondent at its Milwaukee, Wisconsin, location,excluding executive, office, and clerical employees, engi-neering department employees, guards, and supervisors,as defined in the Act, constitute a unit appropriate forcollective bargaining within the meaning of Section 9(b)of the Act.4. At all times relevant herein and continuing to datethe above-named labor organization has been the exclu-sive representative of all employees in the aforesaid ap-propriate unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.5. By unilaterally announcing and effectuating changesin the transfer request system which would restrict em-ployees in obtaining voluntary demotions within the bar-gaining unit, the Respondent violated Section 8(a)(5) and(1) of the Act.6. The strike which began on May 21, 1978, was aprotected unfair labor practice strike that had beencaused by the Respondent's above-described unlawfulconduct.7. By discharging and refusing to reinstate employeesSteve Tomkiewicz, Paul Wellna, and Michael Perkins,and by suspending employees Michael Johnson, WayneMoses, Frank Dobron, and Terrance Maleshafske forparticipating in the above-referred strike; and by termi-nating and refusing to reinstate Wellna and Tomkiewiczfor the additional reason that they were union officials,the Respondent violated Section 8(a)(3) and (1) of theAct.8. The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act, and are not properly defer-rable to arbitration under Collyer Insulated Wire, supra.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that it berequired to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.The Respondent will be required, upon request, to bar-gain collectively in good faith with the Union as the ex-clusive representative of the employees in the aforemen-tioned unit on wages, hours, and other terms and condi-tions of employment, including use of the transfer re-quest system by employees to achieve voluntary demo-tion, and to revoke and cease enforcing its unilateralchanges in the transfer request system which restrict em-ployees in obtaining voluntary demotions within the bar- CATIFRPII I.AR TIRACTOR C()gaining unit.?7If an understanding is reached, it shouldbe embodied in a signed, written agreement.As the strike herein has been found to be an unfairlabor practice strike and, as the Respondent, on May 26,1978, discriminatorily terminated employees Steve Tom-kiewicz, Paul Welina. and Michael Perkins, refusing toreinstate them, and unlawfully suspended employees Mi-chael Johnson, Wayne Moses, Paul Dobron, and Ter-rance Maleshafske, because of their participation in theunfair labor practice strike of May 21-22, 1978, it is rec-ommended that the Respondent offer Perkins, Tom-kiewicz, and Wellna immediate and full reinstatement totheir former positions or, it those positions no longerexist, to substantially equivalent positions, without preju-dice to their seniority and other rights and privilegespreviously enjoyed, and make each of them, and John-son, Moses, Dobron, and Maleshafske, whole for any lossof earnings they may have suffered by reason of the Re-spondent's unlawful discrimination against them. An em-ployee's backpay period shall begin with his terminationor suspension and shall terminate with the offer of rein-statement or recall from suspension, as the case may be.Loss of pay, with interest thereon, is to be computed inthe manner prescribed in F. 4 Woolworth Conpany,"Hand Florida Steel Corporation .'Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'"tThe Respondent, Caterpillar Tractor Co., its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging, suspending, or otherwise discriminat-ing against any of its employees because of their partici-pation in protected strike activities.in The Union. in its brief, requested that beyond directilig the Re-spondenl ito cease and desist from failing to follow the transfer requestpricedures concerning voluntary demotions. as existed prior toi April 27.1978. the Respoundem also should he compelled to place any employee inthe job classification such employee swould have received but fir the Re-spondent's unilateral action The Union thereby would displace. if neces-sary. all persons newly hired into such classifications from outside theCompany However. the record reveals that only Leonard Wilson hadbeen hired "from the street" to fill a lower rated positioni While recog-nizing the possibility, if not the probability, that others may have alsohave been hired in contravention of that aspect of the transfer requestsystem, the right to voluntary demotion as it existed before April 27, wasless than precisely enforced Also, agreed delays have occurred in re-sponse to business requirements It. therefire, is not determinable whichor how many employees actually would have been voluntlarily trans-ferred downward since Wllsoin's hire event if the new pohlicy had not beenannounced Rather, it would seem more appropriate to remove the dis-puted restrictions. to recognize the right if employees Io seek voluntarydemotions through the transfer request system as a term of employmentnot subject to unilateral change. and to afford the Union and the Re-.pondent an opportunity to bargain with respect to this matter as of thepresent time"" 90 NLRB 289 (1950)n* 231 NLRB 651 (11771See, generally, lIii Plumbing & Ieauingl Co..It8 NLRB 716 (1962)uO In the event no exceptions are filed as provided hby Sec 12 46 ofthe Rules and Regulations of the National Iahbor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedin Sec 102 48 of the Rules and Regulallurs, he adopted bh the Board andbecome its findings. cinclusions, and ()rder. and all objeclionlis theret)oshall he deemed waived for all purposes(b) Discharging, failing to reinstate, or otherwise dis-criminating against any of its employees because of theirstatus as officals of Local 806, Allied Industrial Workersof America, AFL-CIO, or any other labor organization.(c) Failing or refusing, upon request, to bargain collec-tively with the aforesaid labor organization as the exclu-sive collective-bargaining representative of the employ-ees in the appropriate bargaining unit by unilaterally an-nouncing and effectuating changes in the transfer requestsystem that restrict employees in obtaining voluntary de-motions w ithin the bargaining unit. The appropriate unit1is:All production and maintenance employees, includ-ing apprentices and probationary employees em-ployed by the Respondent at its Milwaukee, Wis-consin, location, excluding executive, office, andclerical employees, engineering department employ-ees, guards, and supervisors as defined in the Act.(d) In any like or related manner, interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Recognize Local 806, Allied Industrial Workers ofAmerica, AFL-CIO, as the exclusive bargaining repre-sentative of its employees in the above-described unit.(b) Upon request, bargain collectively with the above-named labor organization as the exclusive representativeof all employees in the aforesaid appropriate unit withrespect to rates of pay, wages, and other terms and con-ditions of employment, including changes in the transferrequest system affecting its use in achieving voluntarydemotions. and. if an understanding is reached, embodysuch understanding in a written, signed agreement.(c) Offer Michael Perkins. Steve Tomkiewicz, andPaul Wellna immediate and full reinstatement to theirformer jobs or. if those jobs no longer exist, to substan-tially equivalent jobs without prejudice to their seniorityor other rights and privileges previously enjoyed. andmake each of them and employees Michael Johnson,Wayne Moses, Paul Dobron, and Terrance Maleshafskewhole for any loss of pay suffered by reason of the Re-spondent's discrimination against them in the manner setforth in the section of this Decision entitled "TheRemedy."(d) Expunge from the Respondent's personnel andother relevant records all references to the disciplinaryactions taken against the above-named individuals and re-frain from using such entries as grounds for future disci-plinary action against these employees.(e) Preserve and, upon request, make available to au-thorized agents of the Board, for examination and copy-ing, all payroll records, social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.547 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f) Post at its plant in Milwaukee, Wisconsin, copies ofthe attached notice marked "Appendix."9' Copies of saidnotice on forms provided by the Regional Director forRegion 30, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately upon re-"' In the event that this Order is enforced by a Judgment of a UnitedStales Court of Appeals, the words in the notice reading "Posted byOrder (if the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that said notices are not altered, defaced, orcovered by any other material.(g) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.548